Exhibit 10.34

 

COMMENCEMENT NOTICE

 

This Commencement Notice is delivered to Vignette Corporation, a Delaware
corporation (“Tenant”), this 31st day of January, 2002, by Prentiss Properties
Acquisition Partners, L.P., a Delaware limited partnership (“Landlord”),
pursuant to the provisions of Section 3.03 of that one certain Lease Agreement
(the “Lease”) dated October 25, 2000, and a First Amendment of Lease (“First
Amendment”) dated November 12, 2001, by and between Landlord and Tenant covering
certain space in the Building known as Four Barton Skyway, located at 1301 South
MoPac Expressway, Austin, Texas. All terms used herein with their initial letter
capitalized shall have the meaning assigned to such terms in the lease.

 

WITNESSETH:

 

1. The Building, the Premises, the Parking Facilities, and all other
improvements required to be constructed and furnished by Landlord in accordance
with the terms of the Lease have been satisfactorily completed by the Landlord
and accepted by the Tenant.

 

2. The Premises have been delivered to, and accepted by, the Tenant, subject to
the completion of any “punch list” items.

 

3. The Commencement Date of the Lease is December 1, 2001, and the Expiration
Date is November 30, 2011.

 

4. The Premises consist of approximately 108,990 square feet of Net Rentable
Area (41,600 net rentable area on the 1st floor, 21,908 net rentable area on the
3rd floor, 28,237 net rentable area on the Lower Level-Windows, and 17,245 net
rentable area on the Lower Level-Windowless).

 

5. The Base Rent is $2,225,501.25 per annum ($185,458.43 per month), for the
period December 1, 2001 through November 30, 2006, and $2,443,481.25 per annum
($203,623.44 per month), for the period December 1, 2006 through November 30,
2011. Tenant’s Operating cost Estimate is $90,825.00 per month for the period
December 1, 2001 through December 31, 2001, and $96,819.45 per month for the
period January 1, 2002 through December 31, 2002. Tenant’s obligation to pay
rent commences on December 1, 2001.

 

6. Remittance of the foregoing payments shall be made on the first day of each
month in accordance with the terms and conditions of the Lease at the following
address:

 

Prentiss Properties Acquisition Partners, L.P.,

P.O. Box 730334

Dallas, Texas 75373-0334

 

IN WITNESS WHEREOF, this instrument has been duly executed by the Landlord as of
the date first written above.

 

LANDLORD:

Prentiss Properties Acquisition Partners, L.P.,

a Delaware limited partnership

    By:  

Prentiss Properties I, Inc.

a Delaware corporation,

general partner

    By:   /s/ William J. Reister    

Name:

  William J. Reister    

Title:

  Vice President     By:   /s/ J. Kevan Dilbeck    

Name:

  J. Kevan Dilbeck    

Title:

  Senior Vice President

 



--------------------------------------------------------------------------------

* * * * * * * * * * * * * * * * * * * *

 

LEASE AGREEMENT

 

BETWEEN

 

Prentiss Properties Acquisition Partners, L.P.

a Delaware limited partnership

 

(Landlord)

 

AND

 

Vignette Corporation,

a Delaware corporation

 

(Tenant)

 

Four Barton Skyway

1301 S. MoPac

Austin, Texas

 

Dated: October 25, 2000

 

* * * * * * * * * * * * * * * * * * * *

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS - LEASE AGREEMENT

 

          PAGE


--------------------------------------------------------------------------------

ARTICLE 1

   BASIC LEASE INFORMATION AND CERTAIN DEFINITIONS    1

ARTICLE 2

   PREMISES AND QUIET ENJOYMENT    3

ARTICLE 3

   TERM; COMMENCEMENT DATE; DELIVERY; ACCEPTANCE OF PREMISES    3

ARTICLE 4

   RENT    4

ARTICLE 5

   OPERATING COSTS    4

ARTICLE 6

   PARKING    7

ARTICLE 7

   SERVICES OF LANDLORD    7

ARTICLE 8

   ASSIGNMENT AND SUBLETTING    9

ARTICLE 9

   REPAIRS    10

ARTICLE 10

   ALTERATIONS    11

ARTICLE 11

   LIENS    11

ARTICLE 12

   USE AND COMPLIANCE WITH LAWS    12

ARTICLE 13

   DEFAULT AND REMEDIES    12

ARTICLE 14

   INSURANCE    13

ARTICLE 15

   DAMAGE BY FIRE OR OTHER CAUSE    14

ARTICLE 16

   CONDEMNATION    14

ARTICLE 17

   INDEMNIFICATION    15

ARTICLE 18

   SUBORDINATION AND ESTOPPEL CERTIFICATES    15

ARTICLE 19

   SURRENDER OF THE PREMISES    16

ARTICLE 20

   LANDLORD’S RIGHT TO INSPECT    16

ARTICLE 21

   SECURITY DEPOSIT    16

ARTICLE 22

   BROKERAGE    17

ARTICLE 23

   OBSERVANCE OF RULES AND REGULATIONS    17

ARTICLE 24

   NOTICES    17

ARTICLE 25

   MISCELLANEOUS    17

ARTICLE 26

   ENVIRONMENTAL MATTERS    19

ARTICLE 27

   OTHER DEFINITIONS    19

 

I



--------------------------------------------------------------------------------

EXHIBITS AND RIDERS

 

The following Exhibits and Riders are attached hereto and by this reference made
a part of this Lease:

 

EXHIBIT A

   -    FLOOR PLAN OF THE PREMISES

EXHIBIT B

   -    THE LAND

EXHIBIT C

   -    LEASEHOLD IMPROVEMENTS

EXHIBIT D

   -    FORM OF COMMENCEMENT NOTICE

EXHIBIT E

   -    CLEANING SPECIFICATIONS

EXHIBIT F

   -    BUILDING SIGN LOCATION

RIDER NO. 1

   -    RULES AND REGULATIONS

RIDER NO. 2

        EXTENSION OPTION

RIDER NO. 3

        RIGHT OF FIRST OPPORTUNITY

 

II



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

Definitions of certain terms used in this Lease are found in the following
sections:

 

TERM

--------------------------------------------------------------------------------

 

LOCATION OF DEFINITION

--------------------------------------------------------------------------------

Additional Rent

  Section 1.01N

Bankruptcy Code

  Section 8.06

Base Premises Condition

  Exhibit C

Base Rent

  Section 1.01M

Base Year Operating Costs

  Section 1.01O

Basic Lease information and Certain Definitions

  Article 1

Branch

  Exhibit C

Broker

  Section 1.01W

Building

  Section 1.01B

Building Standard

  Exhibit C

Business Days

  Article 27

Central

  Exhibit C

Commencement Date

  Section 1.01F

Common Areas

  Article 27

days

  Article 27

Events of Default

  Section 13.01

Expiration Date

  Section 1.01G

herein, hereof, hereby, hereunder and words of similar import

  Article 27

include and including

  Article 27

Interest Rate

  Section 4.02

Land

  Section 1.01C

Landlord

  Preamble

Landlord’s Address for Notice

  Section 1.01T

Landlord’s Address for Payment

  Section 1.01U

Landlord’s Operating Costs Estimate

  Section 5.01

Leasehold Improvements

  Exhibit C

Net Rentable Area

  Article 27

Net Rentable Area of the Building

  Section1.01J

Net Rentable Area of the Premises

  Section 1.01I

Non-Building Standard

  Exhibit C

Parking Facilities

  Section 1.01D

Parking Permits

  Section 1.01P

Permit Fees

  Section 1.01P

Project

  Section 1.01E

Premises

  Section 1.01A

Reference to Landlord as having “no liability to Tenant” or being “without
liability to Tenant” or words of like import

  Article 27

Rent

  Section 1.01L

repair

  Article 27

Security Deposit

  Section 1.01R

Successor Landlord

  Section 18.02

Taxes

  Section 5.02

Tenant

  Preamble & Article 27

Tenant Delay

  Exhibit C

Tenant’s Address for Notice

  Section 1.01V

Tenant’s Allowance

  Exhibit C

Tenant’s Permitted Uses

  Section 1.01Q

Tenant’s Property

  Section l4.01A(a)

Tenant’s Share

  Section 1.01K

Tenant’s Work

  Exhibit C

Term

  Section 1.01H

termination of this Lease and words of like import

  Article 27

terms of this Lease

  Article 27

this Lease

  Preamble

year

  Article 27

 

i



--------------------------------------------------------------------------------

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (“this Lease”) is made and entered into by and between
Prentiss Properties Acquisition Partners, L.P., a Delaware limited partnership
(“Landlord”) and Vignette Corporation, a Delaware corporation (“Tenant”), upon
all the terms set forth in this Lease and in all Exhibits and Riders hereto, to
each and all of which terms Landlord and Tenant hereby mutually agree, and in
consideration of One Dollar ($1.00) and other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and of the rents,
agreements and benefits flowing between the parties hereto, as follows:

 

ARTICLE 1

 

BASIC LEASE INFORMATION AND CERTAIN DEFINITIONS

 

1.01. Each reference in this Lease to information and definitions contained in
the Basic Lease Information and Certain Definitions and each use of the terms
capitalized and defined in this Section 1.01 shall be deemed to refer to, and
shall have the respective meaning set forth in, this Section 1.01.

 

A.    Premises:   The portion of the first and third floors and the lower level
of the Building, as said space is identified by diagonal lines on the floor
plans attached hereto as Exhibit A. B.    Building:   The four and one-half
(4 1/2) story office building owned by Landlord on the Land generally located at
2976 Barton Skyway Drive, Austin, Texas. C.    Land:   That certain parcel of
land described under the caption “Land” in Exhibit B hereof. D.    Parking
Facilities:   The parking garage which is located adjacent to the Building,
together with all surface parking areas located or to be located on the Land. E.
   Project:   The Land and all improvements thereon, including the Building, the
Parking Facilities, and all Common Areas. F.    Commencement Date:   That
certain date on which the Term shall commence, as determined pursuant to the
provisions of Article 3 hereof. G.    Expiration Date:   The last day of the
calendar month in which the tenth (10th) anniversary of the Commencement Date
occurs. H.    Term:   Approximately ten (10) years, beginning on the
Commencement Date and ending at 11:59 p.m. on the Expiration Date, unless this
Lease is sooner terminated as provided herein. I.   
Net Rentable Area of the Premises:   108,990 square feet. The Premises consist
of the following portions of the Building containing the following number of
square feet of Net Rentable Area:          (i) Third Floor – 21,908 square feet
(“Third Floor Premises”)          (ii) First Floor – 41,600 square feet (“First
Floor Premises”)          (iii) Lower Level (Windows) – 28,237 square feet
(“Lower Level Window Premises”)          (iv) Lower Level (Windowless) – 17,245
square feet (“Lower Level Windowless Premises”) J.    Net Rentable Area of the
Building:   Approximately 222,314 square feet. K.    Tenant’s Share:   49.03%,
representing a fraction, the numerator of which is the Net Rentable Area of the
Premises and the denominator of which is the Net Rentable Area of the Building,
subject to future adjustment pursuant to the provisions of Section 5.04 hereof.
L.    Rent:   The Base Rent and the Additional Rent.

 

1



--------------------------------------------------------------------------------

M.    Base Rent:   The Base Rent shall be: (i) for the period commencing on the
Commencement Date and continuing for sixty (60) months thereafter, the sum of
(a) $1,949,581.25 per annum ($21.25 per square foot of Net Rentable Area) for
the portion of the Premises containing the First Floor Premises, Third Floor
Premises and Lower Level Window Premises, and (b) $275,920.00 per annum ($16.00
per square foot of Net Rentable Area) for the portion of the Premises containing
the Lower Level Windowless Premises; and (ii) for the period commencing on the
fifth (5th) anniversary of the Commencement Date until the Expiration Date, the
sum of (a) $2,133,071.25 per annum ($23.25 per square foot of Net Rentable Area)
for the portion of the Premises containing the First Floor Premises, Third Floor
Premises and Lower Level Window Premises, and (b) $310,410.00 per annum ($18.00
per square foot of Net Rentable Area) for the portion of the Premises containing
the Lower Level Windowless Premises. N.    Additional Rent:   The Additional
Rent shall be Tenant’s Operating Costs Payment and all other sums due and
payable by Tenant under the Lease. O.    Landlord’s Operating Costs Estimate:  
The estimate for the calendar year 2000 of the Term is $1,089,900.00 per annum
($10.00 per square foot of Net Rentable Area of the Premises). P.    Parking
Spaces:   Tenant shall be entitled to take 327 unassigned Parking Spaces and 109
reserved Parking Spaces in the garage, at no charge during the initial Term. The
number of Parking Spaces Tenant is entitled to take are based on a ratio of one
(1) parking space per 250 square feet of Net Rentable Area of the Premises, of
which one (1) Parking Space per 1,000 square feet of Net Rentable Area of the
Premises shall be a reserved Parking Space and the remainder shall be
unassigned. In the event the number of square feet of Net Rentable Area of the
Premises is reduced pursuant to Section 3.06 hereof or in the event Tenant
leases additional space in the Building pursuant to this Lease, then the number
of Parking Spaces Tenant shall be entitled to take under this Lease shall be
recalculated based on the foregoing ratios. Q.    Tenant’s Permitted Uses:  
Tenant may use the Premises for executive and administrative offices for the
conduct of Tenant’s business and for no other purpose. R.    Security Deposit:  
See Article 21 hereof. S.    Broker:   Colliers Oxford Commercial Inc. T.   
Landlord’s Address for Notice:  

Prentiss Properties Acquisition Partners, L.P.

3890 West Northwest Highway, Suite 400

Dallas, Texas 75220

Attention: Thomas F. August

     with copies to:  

Prentiss Properties Acquisition Partners, L.P.

3860 West Northwest Highway, Suite 400

Dallas, Texas 75220

Attention: Dennis J. DuBois

U.    Landlord’s Address for Payment:  

Prentiss Properties Acquisition Partners, L.P.

3890 West Northwest Highway, Suite 400

Dallas, Texas 75220

V.    Tenant’s Address for Notice:  

901 South MoPac, Building III

Austin, Texas 78746

Attention: Real Estate Manager

 

The Net Rentable Area of the Premises, Tenant’s Share, Base Rent, Tenant’s
Operating Costs Payment and the number of Parking Spaces are subject to
recalculation in the event portions of the Third Floor Premises are recaptured
by Landlord pursuant to Section 3.06 hereof.

 

2



--------------------------------------------------------------------------------

ARTICLE 2

 

PREMISES AND QUIET ENJOYMENT

 

2.01. Landlord hereby leases the Premises to Tenant, and Tenant hereby rents and
leases the Premises from Landlord, for the Term. During the Term, Tenant shall
have the right to use, in common with others and in accordance with the Rules
and Regulations, the Common Areas.

 

2.02. Provided that Tenant fully and timely performs all the terms of this Lease
on Tenant’s part to be performed, including payment by Tenant of all Rent,
Tenant shall have, hold and enjoy the Premises during the Term without hindrance
or disturbance from or by Landlord; subject, however, to all of the terms,
conditions and provisions of any and all ground leases, deeds to secure debt,
mortgages, governmental laws, easements, protective covenants, and other
encumbrances now or hereafter affecting the Premises, or the Project.

 

ARTICLE 3

 

TERM; COMMENCEMENT DATE;

DELIVERY; ACCEPTANCE OF PREMISES

 

3.01. The Commencement Date shall be the earliest of (a) ninety (90) days
following the delivery of the Premises in Base Premises Condition (as defined in
Exhibit C to the Lease), (b) the date the Premises are deemed available for
occupancy pursuant to Section 3.02 hereof or (c) the date Tenant, or anyone
claiming by, through or under Tenant, occupies any portion of the Premises for
the purpose of the conduct of Tenant's (or such other person’s) business
therein.

 

3.02. A. The Premises shall be deemed available for occupancy as soon as the
following conditions have been met: (a) the Leasehold Improvements (as defined
in Exhibit C to the Lease) have been substantially completed as determined by
Landlord’s architect or space planner (except for the punch list items described
in Section 3.05(c) hereof), or (b) either a certificate or certificates of
occupancy (temporary or final) has been issued for the Premises by the
appropriate governmental authority.

 

B. Notwithstanding anything to the contrary contained herein, if there is a
delay in the availability for occupancy of the Premises due to Tenant Delay (as
defined in Exhibit C to the Lease) then the Premises shall be deemed available
for occupancy on the date on which the Premises would have been available for
occupancy but for such Tenant Delay, even though a certificate of occupancy or
other certificate permitting the lawful occupancy of the Premises has not been
issued or the Leasehold Improvements have not been commenced or completed.

 

C. Subject to events of force majeure (as described in Section 25.06 of this
Lease), Landlord shall cause the Premises to be made available to Tenant in Base
Premises Condition within ten (10) months and fifteen (15) days following the
full execution of this Lease (such date, as it may be extended as a result of
events of force majeure, being herein called the “Base Premises Condition
Completion Date”). In the event Landlord fails to cause the Premises to be made
available to Tenant in Base Premises Condition by the Base Premises Condition
Completion Date, Tenant shall so notify Landlord in writing (the “Base Premises
Condition Default Notice”), and, if Landlord fails to cause the Premises to be
made available to Tenant in Base Premises Condition within twenty (20) days
following Landlord’s receipt of the Base Premises Condition Default Notice (such
date being herein called the “Required Base Condition Cure Date”), then the
commencement of the payment of Base Rent and Additional Rent shall be delayed
for one(1) day for each day following the Required Base Condition Cure Date
until the date Landlord actually causes the Premises to be made available to
Tenant in Base Premises Condition. The certification by Landlord’s architect of
the occurrence of Base Premises Condition shall be binding on the Landlord and
Tenant.

 

3.03. The Net Rentable Area of the Premises and the Building are approximately
as stated in Sections 1.0 II and J, respectively. By written instrument
substantially in the form of Exhibit D attached hereto, Landlord shall notify
Tenant of the Commencement Date, the Net Rentable Area of the Premises and all
other matters stated therein. The Commencement Notice shall be conclusive and
binding on Tenant as to all matters set forth therein, unless within five (5)
days following delivery of such Commencement Notice, Tenant contests any of the
matters contained therein by notifying Landlord in writing of Tenant’s
objections. The foregoing notwithstanding, Landlord’s failure to deliver any
Commencement Notice to Tenant shall not affect Landlord's determination of the
Commencement Date.

 

3.04. Tenant may not enter or occupy the Premises prior to the Commencement Date
without Landlord’s express written consent and any entry by Tenant shall be
subject to all of the terms of this Lease; provided however, that no such early
entry shall change the Commencement Date or the Expiration Date; provided
further, however, Tenant, Tenant’s Contractor (as defined in Exhibit C to the
Lease), the Space Planner (as defined in Exhibit C to the Lease) and Tenant’s
MEP engineer may enter the Premises prior to the Base Premises Condition
Completion Date in order to take field measurements of the Premises, lay-out
partitions, and relocate Building Standard HVAC equipment, fire sprinklers and
other above-ceiling items installed in the ceiling of the Premises so long as
such parties do not interfere with the construction of the Project. Prior to the
Commencement Date, Tenant, its agents and contractors may enter the Premises
strictly for purposes of placing and securing Tenant’s “built-in” furniture and
installing Tenant’s computer equipment, telephone equipment and other office
equipment in the Premises so long as Tenant does not unreasonably interfere with
the activities of the contractors installing the Leasehold Improvements.

 

3.05. Occupancy of the Premises or any portion thereof by Tenant or anyone
claiming through or under Tenant for the conduct of Tenant’s, or such other
person’s business therein shall be conclusive evidence that Tenant

 

3



--------------------------------------------------------------------------------

and all parties claiming through or under Tenant (a) have accepted the Premises
as suitable for the purposes for which the Premises are leased hereunder, (b)
have accepted the Common Areas as being in a good and satisfactory condition and
(c) with the exception of punchlist items that Landlord’s Manager (as defined in
Exhibit C) (if Landlord’s Manager acts as construction manager for the Leasehold
Improvements pursuant to Exhibit C) will use reasonable efforts to cause
Tenant’s Contractor (as defined in Exhibit C) to remedy as soon as reasonably
practicable, have waived any defects in the Premises and the Project. Except as
otherwise expressly provided herein, Landlord shall have no liability, except
for gross negligence or willful misconduct, to Tenant or any of Tenant’s agents,
employees, licensees, servants or invitees for any injury or damage to any
person or property due to the condition or design of, or any defect in, the
Premises or the Project, including any electrical, plumbing or mechanical
systems and equipment of the Premises or the Project and the condition of or any
defect in the Land; and Tenant, for itself and its agents, employees, licensees,
servants and invitees, expressly assumes all risks of injury or damage to person
or property, either proximate or remote, resulting from the condition of the
Premises or the Project.

 

3.06. Notwithstanding any provision in this Lease to the contrary, Landlord may
recapture all or a portion of the Third Floor Premises if the other tenant in
the Building which has an expansion option with respect to the Third Floor
Premises exercises one or both of its expansion options (the “Superior Expansion
Options”) to lease all or a portion of the Third Floor Premises. If Landlord
elects to recapture the Third Floor Premises, then Landlord shall give Tenant
(a) written notice of its election to recapture approximately 11,431 square feet
of Net Rentable Area out of the Third Floor Premises at least eight (8) months
prior to the date on which Tenant must vacate the portion of the Third Floor
Premises being recaptured, which date shall be specified in the recapture notice
from Landlord to Tenant and shall be on or about the fifth (5th) anniversary of
the Commencement Date, and (b) written notice of its election to recapture
approximately 10,477 square feet of Net Rentable Area out of the Third Floor
Premises at least eight (8) months prior to the date on which Tenant must vacate
the portion of the Third Floor Premises being recaptured, which date shall be
specified in the recapture notice from Landlord to Tenant and shall be on or
about the seventh (7th) anniversary of the Commencement Date. If Landlord elects
to recapture portions of the Third Floor Premises pursuant to this Section 3.06,
Tenant must vacate the portion of the Third Floor Premises so recaptured and
comply with the provisions of Article 19 with respect to such portions of the
Third Floor Premises recaptured. Following the Tenant’s surrender of portions of
the Third Floor Premises pursuant to this Section 3.06, the Net Rentable Area of
the Premises, Tenant’s Share, Base Rent, Tenant’s Operating Costs Payment and
the number of Parking Spaces specified pursuant to Section 1.01 of this Lease
shall be recalculated based upon the number of square feet of Net Rentable Area
of the Premises following such recapture, and, following Landlord’s request
therefor, Tenant shall execute an amendment to this Lease so modifying the
provisions of Section 1.01 hereof.

 

ARTICLE 4

 

RENT

 

4.01. Tenant shall pay to Landlord, without notice, demand, offset or deduction,
in lawful money of the United States of America, at Landlord’s Address for
Payment, or at such other place as Landlord shall designate in writing from time
to time: (a) the Base Rent in equal monthly installments, in advance, on the
first day of each calendar month during the Term, and (b) the Additional Rent,
at the respective times required hereunder. The first monthly installment of
Base Rent and Tenant’s Operating Costs Payment payable under Article 5 hereof
shall be paid in advance on the date of Tenant’s execution of this Lease and
applied to the first installments of Base Rent and Tenant’s Operating Costs
Payment coming due under this Lease. Payment of Rent shall begin on the
Commencement Date; provided, however, that, if either the Commencement Date or
the Expiration Date falls on a date other than the first day of a calendar
month, the Rent due for such fractional month shall be prorated on a per diem
basis between Landlord and Tenant so as to charge Tenant only for the portion of
such fractional month falling within the Term.

 

4.02. All installments of Rent not paid within five (5) days of the date when
due shall bear interest from the date when due until paid at a rate per annum
(the “Interest Rate”) equal to the greater of fifteen percent (15%) or four
percent (4%) above the prime rate of interest from time to time publicly
announced by Bank One, Texas, N.A., or any successor thereof; provided, in no
event shall such interest rate exceed the maximum rate permitted under federal
law or under the laws of the State of Texas, whichever law permits the greater
rate.

 

ARTICLE 5

 

OPERATING COSTS

 

5.01. Tenant shall pay to Landlord, as Additional Rent, for each year or
fractional year during the Term an amount (“Tenant’s Operating Costs Payment”)
of money equal to Tenant’s Share of Operating Costs, as hereinafter defined, for
such year, such amount to be calculated and paid as follows:

 

(a) On the first day of January of each year during the Term (or, with respect
to the year in which the Commencement Date occurs, prior to the Commencement
Date), or as soon there-after as is practicable, Landlord shall furnish Tenant
with a statement (“Landlord’s Operating Costs Estimate”) setting forth
Landlord’s reasonable estimate of Operating Costs for the forth-coming year (or
the fractional year in which the Commencement Date occurs, as the case may be).
On the first day of each calendar month during such year, Tenant shall pay to
Landlord one-twelfth of Tenant’s Operating Costs Payment as estimated on
Landlord’s Operating Costs Estimate. If for any reason Landlord has not provided
Tenant with Landlord’s Operating Costs Estimate on the first day of January of
any year during the Term (or by the Commencement Date, as the case may be),
then, (i) until the first day of the calendar month following the month in which
Tenant is given Landlord’s Estimate of Operating

 

4



--------------------------------------------------------------------------------

Costs, Tenant shall continue to pay to Landlord on the first day of each
calendar month the monthly sum, if any, payable by Tenant under this Section
5.01 for the month of December of the preceding year, and (ii) promptly after
Landlord’s Operating Costs Estimate is furnished to Tenant or together
therewith, Landlord shall give notice to Tenant stating whether the installments
of Tenant’s Operating Costs Payments previously made for such year were greater
or less than the installments of Tenant’s Operating Costs Payments to be made
for such year in accordance with Landlord’s Operating Costs Estimate, and (A) if
there shall be a deficiency, Tenant shall pay the amount thereof to Landlord
within fifteen (15) days after the giving of Landlord’s Operating Costs
Estimate, or (B) if there shall have been an overpayment, Landlord shall apply
such overpayment as a credit against the next accruing installment(s) of
Additional Rent due from Tenant under this Section 5.01 until fully credited to
Tenant, and (C) on the first day of the first calendar month following the month
in which Tenant is given Landlord’s Estimate of Operating Costs and on the first
day of each calendar month thereafter during the Term throughout the remainder
of such year, Tenant shall pay to Landlord an amount equal to one-twelfth
(1/12th) of Tenant’s Operating Costs Payment. The foregoing notwithstanding,
Landlord shall have the right from time to time during any year to notify Tenant
in writing of any change in Landlord’s Operating Costs Estimate, in which event
such Tenant’s Operating Costs Payment, as previously estimated, shall be
adjusted to reflect the amount shown in such notice and shall be effective, and
due from Tenant, on the first day of each month during the year for which given
following Landlord’s giving of such notice.

 

(b) On the first day of March of each year during the Term (beginning on the
first day of March of the year following the year in which the Commencement Date
occurs), or as soon thereafter as is practicable, Landlord shall furnish Tenant
with a statement of the actual Operating Costs for the preceding year. Within
thirty (30) days after Landlord’s delivery of such statement, Tenant shall make
a lump sum payment to Landlord in the amount, if any, by which Tenants’
Operating Costs Payment for such preceding year as shown on such Landlord’s
statement, exceeds the aggregate of the monthly installments of Tenant’s
Operating Costs Payments paid during such preceding year. If Tenant’s Operating
Costs Payment, as shown on such Landlord’s statement, is less than the aggregate
of the monthly installments of Tenant’s Operating Costs Payment actually paid by
Tenant during such preceding year, then Landlord shall apply such amount to the
next accruing installment(s) of Additional Rent due from Tenant under this
Section 5.01 until fully credited to Tenant.

 

(c) If the Commencement Date occurs on a date other than the first day of
January, or if the Term ends on a date other than the last day of December, the
actual Operating Costs for the year in which the Commencement Date or the
Expiration Date occurs, as the case may be, shall be prorated so that Tenant
shall pay that portion of Tenant’s Share of Operating Costs for such year
represented by a fraction, the numerator of which shall be the number of days
during such fractional year falling within the Term, and the denominator of
which is 365 (or 366, in the case of a leap year). The provisions of this
Section 5.01 shall survive the Expiration Date or any sooner termination
provided for in this Lease.

 

5.02. For purposes of this Lease, the term “Operating Costs” shall mean any and
all expenses, costs and disbursements of every kind which Landlord pays, incurs
or becomes obligated to pay in connection with the operation, management, repair
and maintenance of all portions of the Project, except for those items which are
hereinafter expressly excluded from Operating Costs. All Operating Costs shall
be determined according to generally accepted accounting principles which shall
be consistently applied. Operating Costs include, but are not limited to, the
following:

 

(a) Wages, salaries, and fees (including, but not limited to, all reasonable
educational, travel and professional fees) of all personnel or entities
(exclusive of Landlord’s executive personnel) engaged in the operation, repair,
maintenance, or security of the Project, including taxes, insurance, and
benefits relating thereto and the costs of all supplies and materials (including
work clothes and uniforms) used in the operation, repair, and maintenance or
security of the Project.

 

(b) Cost of performance by Landlord’s personnel of, or of all service agreements
for, maintenance, janitorial services, access control, alarm service, window
cleaning, elevator maintenance and landscaping for the Project. The foregoing
project shall include rental of personal property used by Landlord’s personnel
in the maintenance and repair of the Project.

 

(c) All utilities for the Project, including water, sewer, power, electricity,
gas, fuel, lighting and all other utilities; and all air-conditioning, heating
and ventilating costs for the Project.

 

(d) Cost of all insurance, including casualty and liability insurance applicable
to the Project and to Landlord’s equipment, fixtures and personal property used
in connection therewith, business interruption or rent insurance against such
perils as are commonly insured against by prudent landlords, such other
insurance as may be required by any lessor or mortgagee of Landlord and such
other insurance which Landlord considers reasonably necessary in the operation
of the Project, together with all appraisal and consultants' fees in connection
with such insurance.

 

(e) All Taxes. For purposes hereof, the term “Taxes” shall mean (i) all taxes,
assessments, and other governmental charges, applicable to or assessed against
the Project or any portion thereof, or applicable to or assessed against
Landlord’s personal property used in connection therewith, whether federal,
state, county, or municipal and whether assessed by taxing districts or
authorities presently taxing the Project or the operation thereof or by other
taxing authorities subsequently created, or otherwise, and any other taxes and
assessments attributable to or assessed against all or any part of the Project
or its operation, and (ii) any reasonable expenses, including fees and
disbursements of attorneys, tax consultants, arbitrators, appraisers, experts
and other witnesses, incurred by Landlord in contesting any taxes or the
assessed valuation of all or any part of the Project. If at any time during the
Term there shall be levied, assessed, or imposed on Landlord or all or any part
of the Project by any governmental

 

5



--------------------------------------------------------------------------------

entity any general or special ad valorem or other charge or tax directly upon
rents received under leases, or if any fee, tax, assessment, or other charge is
imposed which is measured by or based, in whole or in part, upon such rents, or
if any charge or tax is made based directly or indirectly upon the transactions
represented by leases or the occupancy or use of the Project or any portion
thereof, such taxes, fees, assessments or other charges shall be deemed to be
Taxes; provided, however, that any (i) franchise, corporation, income or net
profits tax, unless substituted for real estate taxes or imposed as additional
charges in connection with the ownership of the Project, which may be assessed
against Landlord or the Project or both, (ii) transfer taxes assessed against
Landlord or the Project or both, (iii) penalties or interest on any late
payments of Landlord, and (iv) personal property taxes of Tenant or other
tenants in the Project shall be excluded from Taxes. If any or all of the Taxes
paid hereunder are by law permitted to be paid in installments, notwithstanding
how Landlord pays the same, then, for purposes of calculating Operating Costs,
such Taxes shall be deemed to have been divided and paid in the maximum number
of installments permitted by law, and there shall be included in Operating Costs
for each year only such installments as are required by law to be paid within
such year, together with interest thereon and on future such installments as
provided by law.

 

(f) Legal and accounting costs incurred by Landlord or paid by Landlord to third
parties (exclusive of legal fees and accounting costs paid with respect to
disputes with individual tenants, negotiations of tenant leases, or with respect
to the ownership rather than the operation of the Project), appraisal fees,
consulting fees, all other professional fees and disbursements and all
association dues.

 

(g) Cost of non-capitalized repairs and general maintenance of the Project
(excluding repairs and general maintenance paid by proceeds of insurance or by
Tenant, other tenants of the Project or other third parties).

 

(h) Amortization of the cost of improvements or equipment which are capital in
nature and which (i) are for the purpose of reducing Operating Costs of the
Project, up to the amount saved as a result of the installation thereof, as
reasonably estimated by Landlord, or (ii) enhance the Project for the general
benefit of tenants or occupants thereof, or (iii) are required by any
governmental authority, or (iv) replace any building equipment needed to operate
the Project at the same quality levels as prior to the replacement. All such
costs, including interest, shall be amortized on a straight-line basis over the
useful life of the capital investment items, as reasonably determined by
Landlord, but in no event beyond the reasonable useful life of the Project as a
first class office project.

 

(i) Project management office rent or rental value.

 

(j) A management fee (whether or not Landlord engages a manager for the Project)
and all items reimbursable to the Project manager, if any, pursuant to any
management contract for the Project Landlord currently pays a management fee
equal to three percent (3%) of the gross receipts from the Project and all items
reimbursable to the Project manager pursuant to its management contract.
Landlord agrees that any future increase in the management fee payable by
Landlord shall not exceed management fees customarily paid at the time by other
landlords of first class office buildings in the Austin suburban area.

 

(k) Amounts payable pursuant to the restrictive covenants affecting the Project,
if any, as amended from time to time.

 

“Operating Costs” shall not include (i) specific costs for any capital repairs,
replacements or improvements, except as provided above; (ii) expenses for which
Landlord is reimbursed or indemnified (either by an insurer, condemnor, tenant,
warrantor or otherwise) to the extent of funds received by Landlord; (iii)
expenses incurred in leasing or procuring tenants (including lease commissions,
advertising expenses and expenses of renovating space for tenants); (iv)
payments for rented equipment, the cost of which would constitute a capital
expenditure not permitted pursuant to the foregoing if the equipment were
purchased; (v) interest or amortization payments on any mortgages; (vi) net
basic rents under ground leases; (vii) costs representing an amount paid to an
affiliate of Landlord which is in excess of the amount which would have been
paid in the absence of such relationship or which is otherwise in excess of the
amounts customarily paid at the time by other landlords of first-class office
buildings in the Austin suburban area; (viii) wages, salaries or other
compensation paid for clerks or attendants in concessions or news stands
operated in the Project; (ix) the cost of installing, maintaining and operating
any specialty service such as an observatory, broadcasting facility, luncheon
club or an athletic or recreational club; (x) costs specially billed to and paid
by specific tenants, or (xi) costs incurred to comply with laws in effect on the
date of execution of this Lease relating to the removal or abatement of
hazardous materials in or about the Building or the Project; provided, the
foregoing is not intended to relieve Tenant from its responsibilities under
Article 12 of this Lease with respect to actions of Tenant, its employees,
contractors, agents, licensees, sublessees, successors and assigns. There shall
be no duplication of costs or reimbursement.

 

5.03. If the Building is not 95% occupied (meaning ninety-five percent (95%) of
the Net Rentable Area of the Building) during any full or fractional year of the
Term, the actual Operating Costs shall be adjusted for such year to an amount
which Landlord estimates would have been incurred in Landlord’s reasonable
judgment had the Building been 95% occupied.

 

5.04. If during the Term any change occurs in either the number of square feet
of the Net Rentable Area of the Premises or of the Net Rentable Area of the
Building, Tenant’s Share of Operating Costs shall be adjusted, effective as of
the date of any such change. On and after the date of any such change, Tenant’s
Operating Costs Payment pursuant to Section 5.01 A shall be adjusted effective
as of the date of such change.

 

6



--------------------------------------------------------------------------------

5.05. Within one hundred twenty (120) days following Tenant’s receipt of
Landlord's statement of actual Operating Costs for the preceding year delivered
in accordance with Section 5.01(b), Tenant may examine or audit Landlord’s
accounting records relating to the calculation of Operating Costs for such year.
In the event such examination or audit reveals that Tenant has paid more than
Tenant’s Share of Operating Costs hereunder, Landlord shall apply the amount of
overpayment as a credit against the next accruing installment(s) of Base Rent
and Additional Rent due from Tenant until such amount is fully credited to
Tenant, or in the event that the term of this Lease expires before Tenant is
credited in full such amount against Base Rent and Additional Rent, Landlord
shall pay to Tenant the amount uncredited within thirty (30) days following such
calculation.

 

ARTICLE 6

 

PARKING

 

6.01. Landlord hereby grants to Tenant a license to use in common with other
tenants and with the public, parking spaces in the Parking Facilities. Each such
Tenant shall be entitled to the number of parking spaces in the Parking
Facilities as set forth in Section 1.01. The number of Parking Permits to be
issued to Tenant and the initial monthly Permit Fee for each Parking Permit is
set forth in Section 1.01P. Landlord shall not be obligated to provide Tenant
with any additional Parking Permits. If Tenant fails to observe the Rules and
Regulations with respect to the Parking Facilities, then Landlord, at its
option, shall have the right to terminate Tenant’s Parking Permits, without
legal process, and to remove Tenant, Tenant’s vehicles and those of its
employees, licensees or invitees and all of Tenant’s personal property from the
Parking Facilities.

 

ARTICLE 7

 

SERVICES OF LANDLORD

 

7.01. A. During the Term, Landlord shall furnish Tenant with the following
services: (a) hot and cold water in Building Standard bathrooms and chilled
water in Building Standard drinking fountains; (b) electrical power sufficient
for lighting the Premises and for the operation therein of typewriters,
voicewriters, calculating machines, word processing equipment, photographic
reproduction equipment, copying machines, personal computers, and similar items
of business equipment which consume, in the aggregate, less than six (6) watts
per square foot of Net Rentable Area of the Premises and require a voltage of
120 volts single phase or less, (c) heating, ventilating or air-conditioning, as
appropriate, during Business Hours; (d) electric lighting for the Common Areas
of the Project; (e) passenger elevator service, in common with others, for
access to and from the Premises twenty-four (24) hours per day, seven (7) day
per week; provided, however, that Landlord shall have the right to limit the
number of (but not cease to operate all) elevators to be operated for repairs
and after Business Hours and on Saturdays, Sundays and Holidays; (f) janitorial
cleaning services generally in accordance with Exhibit E to this Lease; (g)
facilities for Tenant’s loading, unloading, delivery and pick-up activities,
including access thereto during Business Hours, subject to the Rules and
Regulations; and (h) replacement, as necessary, of all Building Standard lamps
and ballasts in Building Standard light fixtures within the Premises. All
services referred to in this Section 7.01A shall be provided by Landlord and
paid for by Tenant as part of Rent.

 

B. If Tenant requires air-conditioning, heating or other services, including
cleaning services, for hours or days in addition to the hours and days specified
in Section 7.01 A, Landlord shall provide such additional service after
reasonable prior written request therefor from Tenant, and Tenant shall
reimburse Landlord for the cost of such additional service. Landlord shall have
no obligation to provide any additional service to Tenant at any time Tenant is
in default under this Lease unless Tenant pays to Landlord, in advance, the cost
of such additional service.

 

C. Tenant shall not install any machinery or equipment which generates abnormal
heat or otherwise creates unusual demands on the air-conditioning or heating
system serving the Premises. Tenant shall not install any electrical equipment
requiring special wiring unless approved in advance by Landlord. At no time
shall use of electricity in the Premises exceed the capacity of existing feeders
and risers to or wiring in the Premises.

 

D. If Tenant’s requirements for or consumption of electricity exceed the
capacities specified in Section 7.01A(b) hereof, Landlord shall, at Tenant’s
sole cost and expense, bill Tenant periodically for such additional service. The
degree of such additional consumption by Tenant shall be determined at
Landlord’s election, by either or both (a) a survey of standard or average
tenant usage of electricity in the Building performed by a reputable consultant
selected by Landlord and paid for by Tenant, and (b) a separate meter in the
Premises to be installed, maintained, and read by Landlord, all at Tenant’s sole
cost and expense.

 

E. Landlord shall provide Tenant, in a location in the Project mutually
acceptable to Landlord and Tenant, space for Tenant to install an emergency
generator, at Tenant’s sole cost and expense. Tenant shall indemnify Landlord
for any lien, damage, loss, cost, expense and liability incurred as a result of
Tenant’s use and operation of such emergency generator.

 

7.02. Landlord’s obligation to furnish electrical and other utility services
shall be subject to the rules and regulations of the supplier of such
electricity of other utility services and the rules and regulations of any
municipal or other governmental authority regulating the business of providing
electricity and other utility services.

 

7.03. Except as otherwise provided below, no failure to furnish, or any stoppage
of, the services referred to in this Article 7 resulting from any cause shall
make Landlord liable in any respect for damages to any person, property or
business, or be construed as an eviction of Tenant, or entitle Tenant to any
abatement of Rent or other relief from any of Tenant’s obligations under this
Lease. Should any malfunction of any systems or facilities occur within the
Project or should maintenance or alterations of such systems or facilities
become necessary, Landlord

 

7



--------------------------------------------------------------------------------

shall repair the same promptly and with reasonable diligence, and Tenant shall
have no claim for rebate, abatement of Rent, or damages because of malfunctions
or any such interruptions in service. Notwithstanding anything to the contrary
contained herein, if Landlord should fail to provide or fail to restore a
service within five (5) consecutive Business Days after the interruption or
stoppage of such service and such failure makes the Premises or a portion
thereof untenantable, Rent shall be equitably abated from the sixth (6th)
consecutive Business Day after such interruption or stoppage until such time as
the service is restored.

 

7.04. A. Landlord grants to Tenant, at an annual cost of $18,000.00 payable in
monthly installments of $1,500.00, in addition to and on the same dates as
installments of Base Rent are payable pursuant to Section 4.01 hereof, a
nonexclusive right to install upon the roof of the Building and operate during
the Term one (1) communications antenna or satellite dish and appurtenant
communications equipment (the “Roof Installation”); provided, Tenant shall have
the obligation to pay the rental described in this Section 7.04A only if Tenant
elects to install the Roof Installation and such rental shall be payable only
for the period that the Roof Installation remains in place.

 

B. The Roof Installation shall not extend above the height of the roofs parapet
wall and shall not affect the appearance of the Building. Prior to Tenant’s
installation of any Roof Installation, the specifications of the Roof
Installation then to be installed and the location of its installation on the
roof of the Building shall be approved in writing by Landlord.

 

C. The costs and expenses of acquiring, installing, maintaining and operating
the Roof Installation shall be borne exclusively by Tenant. Tenant shall
indemnify Landlord for any lien, damage, loss, cost, expense and liability
incurred as a result of the Roof Installation (and any related wiring or
conduit) and the operation thereof, and no costs or expenses shall be incurred
by Landlord in connection with Tenant’s installation or use of the Roof
Installation.

 

D. The Roof Installation shall be Tenant’s sole and exclusive property, and
shall be considered Tenant’s movable trade fixtures under Section 10.03 of this
Lease.

 

E. Tenant agrees to cause the Roof Installation to comply with all applicable
laws, regulations, and ordinances. Tenant further agrees that its rights under
this Section 7.04 are subject to the rights of Landlord and other tenants of the
Building to install similar equipment, and the obligation of Landlord to
maintain the general appearance of the Project, including the roof-top of the
Building.

 

F. Landlord grants to Tenant during the term of this Lease, at no additional
cost other than as set forth in Section 7.04A above, nonexclusive rights of
access, ingress and egress to, over, across and upon the roof of the Building
and other non-public areas of the Building (excluding space leased or
customarily available for lease to other tenants) to facilitate Tenant’s
installation, maintenance, and operation of the Roof Installation. Further,
Landlord grants to Tenant during the Term of this Lease, at no additional cost
other than as set forth in Section 7.04A above, a nonexclusive license to use
shaft and other space in the core service areas of the Building for the
installation and maintenance of cables, wiring and related conduit appurtenant
to the Roof Installation as may be reasonably necessary to facilitate Tenant’s
installation, maintenance and operation of the Roof Installation, so long as
such use of shaft and other space in the core service areas of the Building does
not interfere with the operations and maintenance of the Building.

 

G. Tenant agrees to abide by such rules and regulations of Landlord relating to
the Roof Installation and appurtenant rights granted herein as the Landlord may
from time to time prescribe.

 

H. At the request of Landlord at any time during the Term of this Lease,
Landlord and Tenant agree to enter into a separate agreement more fully
delineating the rights and obligations of Landlord and Tenant herein granted
with respect to the Roof Installation.

 

7.05. Landlord shall cause to be installed, at Landlord’s expense, two (2)
four-inch conduits containing fiber optics cabling to a location in the Building
to be identified by Landlord. Landlord shall provide Tenant access to riser
space in a location designated by Landlord within a telephone or mechanical room
of the Building, to enable Tenant to install two (2) four-inch diverse conduits
from the conduit lines servicing the Building to the Premises, which
installation shall be at Tenant’s expense. Additionally, subject to Landlord
obtaining the requisite governmental approvals from the City of Austin and other
governmental entities having jurisdiction over the Land, Landlord will connect,
at Tenant’s sole cost and expense, the Building and the Three Barton Skyway
Building, with two (2) four-inch conduits containing fiber optics cabling;
provided, Tenant shall have the right to approve the design and cost of
installing such conduits and Tenant must pay to Landlord fifty percent (50%) of
the cost of the conduit installation (the “Conduit Deposit”) prior to Landlord’s
commencement of installation thereof. The Conduit Deposit shall not be applied
by Landlord to the cost of the conduit installation until such time as Tenant
has paid for, from its own funds, fifty percent (50%) of the cost of the conduit
installation. Tenant shall pay, within ten (10) days following receipt of an
invoice therefor, costs incurred from time to time for the cost of the conduit
installation until such time as Tenant has paid fifty percent (50%) of the cost
of the conduit installation. At such time as Tenant has paid for fifty percent
(50%) of the cost of the conduit installation, Landlord shall use the Conduit
Deposit to pay the remaining costs of the conduit installation. Tenant shall
have the right to use such conduits containing fiber optics cabling connecting
the Building and Three Barton Skyway Building so long as no Event of Default has
occurred under this Lease.

 

7.06. Landlord shall endeavor to connect the Building and the One Barton Skyway
Building with two (2) four-inch conduits containing fiber optics cabling subject
to the terms and provisions of this Section 7.06. Tenant acknowledges and agrees
that Landlord must obtain the prior approval of, and obtain easements from, the

 

8



--------------------------------------------------------------------------------

City of Austin and other governmental entities having jurisdiction over the Land
for the placement of fiber optic conduits under Barton Skyway Drive, and
Landlord agrees to use reasonable efforts to obtain such approval from the City
of Austin and such other governmental entities. In the event Landlord obtains
such approval from the City of Austin and such other governmental entities,
Landlord shall present to Tenant, for Tenant’s review and approval, the proposed
design and cost of installing the two (2) four-inch conduits containing fiber
optics cabling connecting the Building and the One Barton Skyway Building. If
Landlord obtains the requisite City and other governmental entity approvals and
easements for the installation of such conduits under Barton Skyway Drive and
Tenant approves the design and cost of installing such conduits connecting the
Building and the One Barton Skyway Building, then Tenant shall pay for the cost
of such conduits in the same manner in which Tenant is to pay for the conduits
as described in Section 7.05 above.

 

7.07. Notwithstanding anything in Sections 7.05 and 7.06 to the contrary,
Landlord agrees that a contractor selected by Tenant that is reasonably
acceptable to Landlord may submit a bid for the installation of the conduits
containing fiber optics cabling connecting the Building and the Three Barton
Skyway Building and the Building and the One Barton Skyway Building. If the bid
from Tenant’s contractor that has been approved by Landlord is more than ten
percent (10%) less than the bid obtained by Landlord for such work, then
Landlord will agree to use Tenant’s contractor for such work to be completed, at
Tenant’s expense, pursuant to Sections 7.05 and 7.06 above. Subject to (a)
Tenant providing its specific specifications for the plans and specifications to
be developed by Landlord for the conduit installation to be completed pursuant
to Sections 7.05 and 7.06 within thirty (30) days following the date of
execution of this Lease, (b) events of force majeure, (c) Landlord’s obtaining
the approvals from the City of Austin and other governmental entities described
in Sections 7.05 and 7.06 and (d) Tenant paying the sums described in Sections
7.05 and 7.06, Landlord shall complete such conduit installation pursuant to
approved plans and specifications upon substantial completion of the Project.

 

ARTICLE 8

 

ASSIGNMENT AND SUBLETTING

 

8.01. Neither Tenant nor its legal representatives or successors in interest
shall, by operation of law or otherwise, assign, mortgage, pledge, encumber or
otherwise transfer this Lease or any part hereof, or the interest of Tenant
under this Lease, or in any sublease or the rent thereunder. The Premises or any
part thereof shall not be sublet, occupied or used for any purpose by anyone
other than Tenant, without Tenant’s obtaining in each instance the prior written
consent of Landlord in the manner hereinafter provided. Tenant shall not modify,
extend, or amend a sublease previously consented to by Landlord without
obtaining Landlord’s prior written consent thereto. Provided that no Event of
Default has occurred and is outstanding, Landlord agrees not to unreasonably
withhold its consent to any request by Tenant to assign this Lease or to
sublease the Premises, provided that Landlord may consider any reasonable factor
in determining whether to grant its consent to any such request to assign or
sublease. Landlord and Tenant specifically agree, without limitation, that
Landlord may reasonably refuse to consent to an assignment or subletting if the
proposed assignee or subtenant is (i) not financially capable of satisfying its
obligations under this Lease or its sublease, as the case may be, (ii) either a
governmental authority or agency, an organization or person enjoying sovereign
or diplomatic immunity, a medical or dental practice or other user which will
attract a volume, frequency or type of visitor or employee to the Building which
is not consistent with the standards of a high quality office building or which
will impose an excessive demand on or use of the facilities or services of the
Building, or (iii) not in keeping with the tenant mix of the Building or not of
the type of tenant which Landlord would reasonably consider as a tenant in the
Building.

 

8.02. An assignment of this Lease shall be deemed to have occurred (a) if in a
single transaction or in a series of transactions more than 50% in interest in
Tenant, any guarantor of this Lease, or any subtenant (whether stock,
partnership, interest or otherwise) is transferred, diluted, reduced, or
otherwise affected with the result that the present holder or owners of Tenant,
such guarantor, or such subtenant have less than a 50% interest in Tenant, such
guarantor or such subtenant, or (b) if Tenant’s obligations under this Lease are
taken over or assumed in consideration of Tenant leasing space in another office
building. The transfer of the outstanding capital stock of any corporate Tenant,
guarantor or subtenant through the “over-the-counter” market or any recognized
national securities exchange (other than by persons owning 5% or more of the
voting calculation of such 50% interest of clause 8.02(a) above) shall not be
included in the calculation of such 50% interest in clause (a) above.

 

8.03. Notwithstanding anything to the contrary in Section 8.01, Tenant shall
have the right, upon ten (10) days’ prior written notice to Landlord, to (a)
sublet all or part of the Premises to any related corporation or other entity
which controls Tenant, is controlled by Tenant or is under common control with
Tenant; or (b) assign this Lease to a successor corporation into which or with
which Tenant is merged or consolidated or which acquired substantially all of
Tenant’s assets and property; provided that (i) such successor corporation
assumes substantially all of the obligations and liabilities of Tenant and shall
have assets, capitalization and net worth at least equal to the assets,
capitalization and net worth of Tenant as of the date of this Lease as
determined by generally accepted accounting principles, and (ii) Tenant shall
provide in its notice to Landlord the information required in Section 8.04. For
the purpose hereof “control” shall mean ownership of not less than 50% of all
the voting stock or legal and equitable interest in such corporation or entity.

 

8.04. If Tenant should desire to assign this Lease or sublet the Premises (or
any part thereof), Tenant shall give Landlord written notice no later than
thirty (30) days in advance of the proposed effective date of any other proposed
assignment or sublease, specifying (a) the name, current address, and business
of the proposed assignee or sublessee, (b) the amount and location of the space
within the Premises proposed to be so subleased, (c) the proposed effective date
and duration of the assignment or subletting, (d) the proposed rent or
consideration to be paid to Tenant by such assignee or sublessee, and (e)
financial statements and other information as Landlord may reasonably request to
evaluate the proposed assignment or sublease. For assignments and sublettings
other than

 

9



--------------------------------------------------------------------------------

those permitted by Section 8.03, Landlord shall have fifteen (15) days following
receipt of such notice and other information requested by Landlord within which
to notify Tenant in writing that Landlord elects: (i) to terminate this Lease as
to the space so affected as of the proposed effective date set forth in Tenant’s
notice, in which event Tenant shall be relieved of all further obligations
hereunder as to such space, except for obligations under Articles 17 and 22 and
all other provisions of this Lease which expressly survive the termination
hereof; or (ii) to permit Tenant to assign or sublet such space; provided,
however, that, if the rent rate agreed upon between Tenant and its proposed
subtenant is greater than the rent rate that Tenant must pay Landlord hereunder
for that portion of the Premises, or if any consideration shall be promised to
or received by Tenant in connection with such proposed assignment or sublease
(in addition to rent), then fifty percent (50%) of such excess rent and other
consideration shall be considered Additional Rent owed by Tenant to Landlord
(less brokerage commissions, tenant improvement costs, design fees, attorneys’
fees and other disbursements reasonably incurred by Tenant in connection with
such assignment and subletting); or (iii) to refuse to consent to Tenant’s
assignment or subleasing of such space and to continue this Lease in full force
and effect; provided, so long as no Event of Default has occurred and is
outstanding, Landlord agrees not to unreasonably withhold its consent to a
proposed assignment or subletting taking into consideration the factors
described in Section 8.01 above. Tenant agrees to reimburse Landlord for legal
fees and any other reasonable costs actually incurred by Landlord in connection
with any permitted assignment or subletting, which costs shall not exceed
$1,500.00 per request. Tenant shall deliver to Landlord copies of all documents
executed in connection with any permitted assignment or subletting, which
documents shall be in form and substance reasonably satisfactory to Landlord and
which shall require any assignee to assume performance of all terms of this
Lease to be performed by Tenant or any subtenant to comply with all the terms of
this Lease to be performed by Tenant. No acceptance by Landlord of any Rent or
any other sum of money from any assignee, sublessee or other category of
transferee shall be deemed to constitute Landlord’s consent to any assignment,
sublease, or transfer. Tenant shall not be allowed to subdivide the Premises in
connection with any permitted subletting without Landlord’s consent.

 

8.05. Any attempted assignment or sublease by Tenant in violation of the terms
and provisions of this Article 8 shall be void and shall constitute a material
breach of this Lease. In no event, shall any assignment, subletting or transfer,
whether or not with Landlord’s consent, relieve Tenant of its primary liability
under this Lease for the entire Term, and Tenant shall in no way be released
from the full and complete performance of all the terms hereof. If Landlord
takes possession of the Premises before the expiration of the Term of this
Lease, Landlord shall have the right, at its option, to terminate all subleases,
or to take over any sublease of the Premises or any portion thereof and such
subtenant shall attorn to Landlord, as its landlord, under all the terms and
obligations of such sublease occurring from and after such date, but excluding
previous acts, omissions, negligence or defaults of Tenant and any repair or
obligation in excess of available net insurance proceeds or condemnation award.

 

8.06. The term “Landlord,” as used in this Lease, so far as covenants or
obligations on the part of Landlord are concerned, shall be limited to mean and
include only the owner or owners, at the time in question, of the fee title to,
or a lessee’s interest in a ground lease of, the Land or the Building. In the
event of any transfer, assignment or other conveyance or transfers of any such
title or interest, Landlord herein named, and in case of any subsequent
transfers, the then grantor shall be automatically freed and relieved from and
after the date of such transfer, assignment or conveyance of all liability as
respects the performance of any covenants or obligations on the part of Landlord
contained in this Lease thereafter to be performed and, without further
agreement, the transferee of such title or interest shall be deemed to have
assumed and agreed to observe and perform any and all obligations of Landlord
hereunder, during its ownership of the Project. Landlord may transfer its
interest in the Project without the consent of Tenant and such transfer or
subsequent transfer shall not be deemed a violation on Landlord’s part of any of
the terms of this Lease.

 

ARTICLE 9

 

REPAIRS

 

9.01. Except for ordinary wear and tear and except as otherwise provided in
Section 9.02, Landlord shall perform all maintenance and make all repairs and
replacements to the Premises (including the Leasehold Improvements). Tenant
shall pay to Landlord the actual cost (including a fee equal to fifteen percent
(15%) of actual costs to cover a fee for Landlord’s agent or manager) for (a)
all maintenance, repairs and replacements within the Premises (including the
Leasehold Improvements), other than maintenance, repairs and replacements to any
Building system or component within the Building core serving the tenants in the
Building (“Central Systems”) located within the Premises; or (b) all repairs and
replacements necessitated by damage to the Project (including the Building
structure and the Central Systems) caused by the negligence or willful
misconduct of Tenant or its agents, contractors, invitees and licensees. Amounts
payable by Tenant pursuant to this Section 9.01 shall be payable on demand after
receipt of an invoice therefor from Landlord. Landlord has no obligation and has
made no promise to maintain, alter, remodel, improve, repair, decorate, or paint
the Premises or any part thereof, except as specifically set forth in this
Lease. In no event shall Landlord have any obligation to maintain, repair or
replace any furniture, furnishings, fixtures or personal property of Tenant.

 

9.02. Tenant shall keep the Premises (including the Leasehold Improvements) in
good order and in a safe, neat and clean condition. No representations
respecting the condition of the Premises or the Building or the other portions
of the Project have been made by Landlord to Tenant except as specifically set
forth in this Lease. Except as provided in Section 10.01 or specifically
consented to by Landlord, Tenant shall not perform any maintenance or repair
work or make any replacement in or to the Premises (including the Leasehold
Improvements), and any branch of a Central System serving the Premises (“Branch
System”), but rather shall promptly notify Landlord of the need for such
maintenance, repair or replacement so that Landlord may proceed to perform the
same. In the event Landlord specifically consents to the performance of any
maintenance or the making of any repairs or replacements by Tenant and Tenant
fails to promptly commence and diligently pursue the performance of

 

10



--------------------------------------------------------------------------------

such maintenance or the making of such repairs or replacements, then Landlord,
at its option, may perform such maintenance or make such repairs and Tenant
shall reimburse Landlord, on demand after Tenant receives an invoice therefor,
the cost thereof plus fifteen percent (15%) of the actual costs to cover a fee
for Landlord’s agent or manager.

 

9.03. All repairs made by Tenant pursuant to Section 9.02 shall be performed in
a good and workmanlike manner by contractors or other repair personnel selected
by Tenant and approved by Landlord; provided, however, that neither Tenant nor
its contractors or repair personnel shall be permitted to do any work affecting
the Central Systems of the Building.

 

9.04. Subject to the other provisions of this Lease imposing obligations
regarding repair upon Tenant, Landlord shall repair all machinery and equipment
necessary to provide the services of Landlord described in Article 7 and for
repair of all portions of the Project which do not comprise a part of the
Premises and are not leased to others.

 

ARTICLE 10

 

ALTERATIONS

 

10.01. Tenant shall not at any time during the Term make any alterations to the
Premises without first obtaining Landlord's written consent thereto, which
consent Landlord shall not unreasonably withhold or delay but which consent may
be conditioned upon Tenant’s agreement to remove the alterations at the end of
the Term; provided, however, Tenant may make, upon the delivery of notice to
Landlord (but without the consent of Landlord), cosmetic non-structural changes
to the Premises costing less than $5,000.00 that do not affect the Central
Systems of the Building or the structural integrity of the Building, so long as
Tenant otherwise complies with the provisions of this Article 10. Should Tenant
desire to make any alterations to the Premises, Tenant shall submit all plans
and specifications for such proposed alterations to Landlord for Landlord’s
review and approval before Tenant allows any such work to commence. Tenant shall
select and use only contractors approved by Landlord. Upon Tenant’s receipt of
written approval from Landlord and upon Tenant’s payment of any third party
review costs reasonably incurred by Landlord, Tenant shall have the right to
proceed with the construction of all approved alterations, in strict compliance
with the approved plans and specifications. All alterations shall be made at
Tenant’s sole cost and expense, either by Tenant’s contractors or, at Tenant’s
option, by Landlord’s contractor on terms reasonably satisfactory to Tenant,
including a fee often percent (10%) of the actual costs of such work to cover a
fee for Landlord’s agent or manager in supervising and coordinating such work.
In no event, however, shall anyone other than Landlord or Landlord’s employees
or representatives perform work to be done which affects the Central Systems of
the Building.

 

10.02. All construction, alterations and repair work done by or for Tenant shall
(a) be performed in such a manner as to maintain harmonious labor relations; (b)
not adversely affect the safety of the Project, the Building or the Premises or
the systems thereof and not affect the Central systems of the Building; (c)
comply with all building, safety, fire, plumbing, electrical, and other codes
and governmental and insurance requirements; (d) not result in any usage in
excess of Building Standard of water, electricity, gas, or other utilities or of
heating, ventilating or air-conditioning (either during or after such work); (e)
be completed promptly and in a good and workmanlike manner and in compliance
with, and subject to, all of the provisions of the Lease; and (f) not disturb
Landlord or other tenants in the Building. After completion of any alterations
to the Premises, Tenant will deliver to Landlord a copy of “as built” plans and
specifications depicting and describing such alterations.

 

10.03. All leasehold improvements, alterations and other physical additions made
to or installed by or for Tenant in the Premises shall be and remain Landlord’s
property (except for Tenant’s furniture, personal property and movable trade
fixtures). Tenant agrees to remove, at its sole cost and expense, all of
Tenant’s furniture, personal property and movable trade fixtures from the
Premises, on or before the Expiration Date or any earlier date of termination of
this Lease. Tenant shall repair, or promptly reimburse Landlord for the cost of
repairing, all damage done to the Premises or the Building by such removal. If
Tenant fails to remove any of Tenant’s furniture, personal property or movable
trade fixtures by the Expiration Date or any sooner date of termination of the
Lease or, if Tenant fails to remove any leasehold improvements, alterations and
other physical additions made by Tenant to the Premises which Landlord advised
Tenant at the time of installation were to be removed at the end of the Term,
Landlord shall have the right, on the fifth (5th) day after Landlord’s delivery
of written notice to Tenant, to deem such property abandoned by Tenant and to
remove, store, sell, discard or otherwise deal with or dispose of such abandoned
property in a commercially reasonable manner. Tenant shall be liable for all
costs of such disposition of Tenant’s abandoned property, and Landlord shall
have no liability to Tenant in any respect regarding such property of Tenant.
The provisions of this Section 10.03 shall survive the expiration or any earlier
termination of this Lease. Landlord agrees to notify Tenant, upon Tenant’s
request, of the leasehold improvements, alterations or other physical additions
made or intended to be made by Tenant to the Premises which must be removed
pursuant to this Section 10.03.

 

ARTICLE 11

 

LIENS

 

11.01. Tenant shall keep the Project, the Building and the Premises and
Landlord’s interest therein from any liens arising from any work performed,
materials furnished, or obligations incurred by, or on behalf of Tenant. Notice
is hereby given that neither Landlord nor any mortgagee or lessor of Landlord
shall be liable for any labor or materials furnished to Tenant, except as
furnished to Tenant by Landlord pursuant to Exhibit C. If any lien is filed for
such work or materials, such lien shall encumber only Tenant’s interest in
leasehold improvements on the

 

11



--------------------------------------------------------------------------------

Premises. Within thirty (30) days after Tenant learns of the filing of any such
lien, Tenant shall either discharge and cancel such lien of record or post a
bond sufficient under the laws of the State of Texas to cover the amount of the
lien claim plus any penalties, interest, attorneys’ fees, court costs, and other
legal expenses in connection with such lien. If Tenant fails to so discharge or
bond such lien within thirty (30) calendar days after written demand from
Landlord, Landlord shall have the right, at Landlord’s option, to pay the full
amount of such lien without inquiry into the validity thereof, and Landlord
shall be promptly reimbursed by Tenant, as Additional Rent, for all amounts so
paid by Landlord, including expenses, interest, and attorneys’ fees.

 

ARTICLE 12

 

USE AND COMPLIANCE WITH LAWS

 

12.01. The Premises shall be used only for executive and administrative offices
for the conduct of Tenant’s business and for general office use, and is
expressly limited to the uses specifically set forth in Section 1.01Q and for no
other purposes whatsoever. Tenant shall use and maintain the Premises in a
clean, careful, safe, lawful and proper manner and shall not allow within the
Premises, any offensive noise, odor, conduct or private or public nuisance or
permit Tenant’s employees, agents, licensees or invitees to create a public or
private nuisance or act in a disorderly manner within the Building or in the
Project. Landlord represents that any certificate of occupancy issued with
respect to the Premises shall allow use for executive and administrative
offices.

 

12.02. Tenant shall, at Tenant’s sole expense, (a) comply with all laws, orders,
ordinances, and regulations of federal, state, county, and municipal authorities
having jurisdiction over the Premises, (b) comply with any directive, order or
citation made pursuant to law by any public officer requiring abatement of any
nuisance or which imposes upon Landlord or Tenant any duty or obligation arising
from Tenant’s occupancy or use of the Premises or from conditions which have
been created by or at the request or insistence of Tenant, or required by reason
of a breach of any of Tenant’s obligations hereunder or by or through other
fault of Tenant, (c) comply with all insurance requirements applicable to the
Premises and (d) indemnify and hold Landlord harmless from any loss, cost, claim
or expense which Landlord incurs or suffers by reason of Tenant’s failure to
comply with its obligations under clauses (a), (b) or (c) above. If Tenant
receives notice of any such directive, order citation or of any violation of any
law, order, ordinance, regulation or any insurance requirement, Tenant shall
promptly notify Landlord in writing of such alleged violation and furnish
Landlord with a copy of such notice.

 

ARTICLE 13

 

DEFAULT AND REMEDIES

 

13.01. The occurrence of any one or more of the following events shall
constitute an Event of Default (herein so called) of Tenant under this Lease:
(a) if Tenant fails to pay any Rent hereunder as and when such Rent becomes due
and such failure shall continue for more than five (5) days after Landlord gives
Tenant written notice of past due Rent; (b) if Tenant fails to pay Rent on time
more than twice in any period of twelve (12) months; (c) if the Premises become
vacant, deserted, or abandoned for more than thirty (30) consecutive days and
Tenant fails to pay timely Rent or any other sum due under this Lease; (d) if
Tenant dissolves its business; (e) if any petition is filed by or against Tenant
or any guarantor of this Lease under any present or future section or chapter of
the Bankruptcy Code, or under any similar law or statute of the United States or
any state thereof (which, in the case of an involuntary proceeding, is not
permanently discharged, dismissed, stayed, or vacated, as the case may be,
within sixty (60) days of commencement), or if any order for relief shall be
entered against Tenant or any guarantor of this Lease in any such proceedings;
(f) if Tenant or any guarantor of this Lease becomes insolvent or makes a
transfer in fraud of creditors or makes an assignment for the benefit of
creditors; (g) if a receiver, custodian, or trustee is appointed for the
Premises or for all or substantially all of the assets of Tenant or of any
guarantor of this Lease, which appointment is not vacated within sixty (60) days
following the date of such appointment; or (h) if Tenant fails to perform or
observe any other terms of this Lease and such failure shall continue for more
than thirty (30) days after Landlord gives Tenant written notice of such
failure, or, if such failure cannot be corrected within such thirty (30) day
period, if Tenant does not commence to correct such default within said thirty
(30) day period and thereafter diligently prosecute the correction of same to
completion within a reasonable time.

 

13.02. Upon the occurrence of any Event of Default, Landlord shall have the
right, at Landlord’s option, to elect to do any one or more of the following
without further notice or demand to Tenant:

 

(a) terminate this Lease, in which event Tenant shall immediately surrender the
Premises to Landlord, and, if Tenant fails to so surrender, Landlord shall have
the right to enter upon and take possession of the Premises and to expel or
remove Tenant and its effects without being liable for prosecution or any claim
for damages therefor; and Tenant shall, and hereby agrees to, indemnify Landlord
for all loss and damage which Landlord suffers by reason of such termination,
including damages in an amount equal to the total of (1) the costs of recovering
the Premises and all other expenses incurred by Landlord in connection with
Tenant’s default; (2) the unpaid Rent earned as of the date of termination, plus
interest at the Interest Rate; (3) the total Rent which Landlord would have
received under this Lease for the remainder of the Term, but discounted to the
then present value at a rate of eight percent (8%) per annum, minus the fair
market rental value for the balance of the Term, determined as of the time of
such default, discounted to the then present value at a rate of eight percent
(8%) per annum; and (4) all other sums of money and damages owing by Tenant to
Landlord; or

 

(b) enter upon and take possession of the Premises without terminating this
Lease and without being liable to prosecution or any claim for damages therefor,
and, if Landlord elects, relet the Premises on such terms as Landlord deems
advisable, in which event Tenant shall pay to Landlord on demand the cost of
repossession, renovating, repairing and altering the Premises for a new tenant
or tenants and any deficiency between

 

12



--------------------------------------------------------------------------------

the Rent payable hereunder and the rent paid under such reletting; provided,
however, that Tenant shall not be entitled to any excess payments received by
Landlord from such reletting. Landlord’s failure to relet the Premises shall not
release or affect Tenant’s liability for Rent or for damages; or

 

(c) enter the Premises without terminating this Lease and without being liable
for prosecution or any claim for damages therefor and maintain the Premises and
repair or replace any damage thereto or do anything for which Tenant is
responsible hereunder. Tenant shall reimburse Landlord immediately upon demand
for any expenses which Landlord incurs in thus effecting Tenant’s compliance
under this Lease, and Landlord shall not be liable to Tenant for any damages
with respect thereto.

 

13.03. No agreement to accept a surrender of the Premises and no act or omission
by Landlord or Landlord’s agents during the Term shall constitute an acceptance
or surrender of the Premises unless made in writing and signed by Landlord. No
re-entry or taking possession of the Premises by Landlord shall constitute an
election by Landlord to terminate this Lease unless a written notice of such
intention is given to Tenant. No provision of this Lease shall be construed as
an obligation upon Landlord to mitigate Landlord’s damages under the Lease.

 

13.04. No provision of this Lease shall be deemed to have been waived by
Landlord unless such waiver is in writing and signed by Landlord. Landlord’s
acceptance of Rent following an Event of Default hereunder shall not be
construed as a waiver of such Event of Default. No custom or practice which may
grow up between the parties in connection with the terms of this Lease shall be
construed to waive or lessen Landlord’s right to insist upon strict performance
of the terms of this Lease, without a written notice thereof to Tenant from
Landlord.

 

13.05. The rights granted to Landlord in this Article 13 shall be cumulative of
every other right or remedy provided in this Lease or which Landlord may
otherwise have at law or in equity or by statute, and the exercise of one or
more rights or remedies shall not prejudice or impair the concurrent or
subsequent exercise of other rights or remedies or constitute a forfeiture or
waiver of Rent or damages accruing to Landlord by reason of any Event of Default
under this Lease.

 

ARTICLE 14

 

INSURANCE

 

14.01. A. Tenant, at its sole expense, shall obtain and keep in force during the
Term the following insurance: (a) “All Risk” insurance insuring all property
located in the Premises, including furniture, equipment, fittings,
installations, fixtures, supplies and any other personal property (“Tenant's
Property”), in an amount equal to the full replacement value; (b) Comprehensive
general public liability insurance including personal injury, bodily injury,
broad form property damage, operations hazard, owner’s protective coverage,
contractual liability, with a cross liability clause and a severability of
interests clause to cover Tenant’s indemnities set forth herein, and products
and completed operations liability, in limits not less than $1,000,000.00
inclusive per occurrence; (c) Worker’s Compensation and Employer’s Liability
insurance, with a waiver of subrogation endorsement, in form and amount as
required by applicable law; and (d) In the event Tenant performs any repairs or
alterations in the Premises, Builder’s Risk insurance on an “All Risk” basis
(including collapse) on a completed value (non-reporting) form for full
replacement value covering all work incorporated in the Building and all
materials and equipment in or about the Premises; and (e) Improvements and
betterments.

 

B. Tenant shall have the right to include the insurance required by Section
14.01A under Tenant's policies of “blanket insurance”. All certificates of
insurance evidencing such coverage shall name Tenant as named insured thereunder
and shall name Landlord and all mortgagees and lessors of Landlord of which
Tenant has been notified, additional insureds, all as their respective interest
may appear. All such certificates shall be issued by insurers acceptable to
Landlord and in form satisfactory to Landlord. Tenant shall deliver to Landlord
certificates by the Commencement Date and, with respect to renewals of such
policies, not later than fifteen (15) days prior to the end of the expiring term
of coverage. All policies of insurance shall be primary and non-contributing.
All such policies and certificates shall contain an agreement by the insurers to
notify Landlord and any mortgagee or lessor of Landlord in writing, by
Registered U.S. mail, return receipt requested, not less than thirty (30) days
before any material change, reduction in coverage, cancellation, including
cancellation for nonpayment of premium.

 

14.02. Landlord shall insure the Building against damage with casualty and
comprehensive general public liability insurance, all in such amounts and with
such deductible as Landlord reasonably deems appropriate. Notwithstanding any
contribution by Tenant to the cost of insurance premiums, as provided
hereinabove, Landlord shall not be required to carry insurance of any kind on
Tenant’s Property, and Tenant hereby agrees that Tenant shall have no right to
receive any proceeds from any insurance policies carried by Landlord.

 

14.03. Tenant shall not knowingly conduct or permit to be conducted in the
Premises any activity, or place any equipment in or about the Premises or the
Building, which will invalidate the insurance coverage in effect or increase the
rate of fire insurance or other insurance on the Premises or the Building, and
Tenant shall comply with all requirements and regulations of Landlord’s casualty
and liability insurer. In no event shall Tenant introduce or permit to be kept
on the Premises or brought into the Building any dangerous, noxious, radioactive
or explosive substance.

 

14.04. Landlord and Tenant each hereby waive any right of subrogation and right
of recovery or cause of action for injury or loss to the extent that such injury
or loss is covered by lire, extended coverage, “All Risk” or similar policies
covering real property or personal property (or which would have been covered if
Tenant or

 

13



--------------------------------------------------------------------------------

Landlord, as the case may be, was carrying the insurance required by this
Lease). Said waivers shall be in addition to, and not in limitation or
derogation or, any other waiver or release contained in this Lease.

 

ARTICLE 15

 

DAMAGE BY FIRE OR OTHER CAUSE

 

15.01. If the Building or any portion thereof is damaged or destroyed by any
casualty to the extent that, in Landlord’s reasonable judgment, (a) repair of
such damage or destruction would not be economically feasible, or (b) the damage
or destruction to the Building cannot be repaired within three hundred sixty
(360) days after the date of such damage or destruction, or if the proceeds from
Landlord’s insurance remaining after any required payment to any mortgagee or
lessor of Landlord are insufficient to repair such damage or destruction,
Landlord shall have the right, at Landlord’s option, to terminate this Lease by
giving Tenant notice of such termination, within sixty (60) days after the date
of such damage or destruction.

 

15.02. If the Premises or any portion thereof is damaged or destroyed by any
casualty, and if, in Landlord’s reasonable opinion, the Premises cannot be
rebuilt or made fit for Tenant’s purposes within one hundred eighty days (180)
after the date of such damage or destruction, or if the proceeds from Landlord’s
insurance remaining after any required payment to any mortgagee or lessor of
Landlord are insufficient to repair such damage or destruction, then either
Landlord or Tenant shall have the right, at the option of either party, to
terminate this Lease by giving the other written notice, within sixty (60) days
after such damage or destruction.

 

15.03. In the event of partial destruction or damage to the Building or the
Premises which is not subject to Section 15.01 or 15.02, but which renders the
Premises partially but not wholly untenantable, this Lease shall not terminate
and Rent shall be abated in proportion to the area of the Premises which, in
Landlord’s reasonable opinion, cannot be used or occupied by Tenant as a result
of such casualty. Landlord shall in such event, within a reasonable time after
the date of such destruction or damage, subject to force majeure (as defined in
Section 25.06) or to Tenant Delay and to the extent and availability of
insurance proceeds, restore the Premises to as near the same condition as
existed prior to such partial damage or destruction. In no event shall Rent
abate or shall any termination occur if damage to or destruction of the Premises
is the result of the negligence or willful misconduct of Tenant, or Tenant’s
agents, employees, representatives, contractors, successors, assigns, licensees
or invitees.

 

15.04. If the Building or the Premises or any portion thereof is destroyed by
fire or other causes at any time during the last year of the Term, then either
Landlord or Tenant shall have the right, at the option of either party, to
terminate this Lease by giving written notice to the other within sixty (60)
days after the date of such destruction.

 

15.05. Landlord shall have no liability to Tenant for inconvenience, loss of
business, or annoyance arising from any repair of any portion of the Premises or
the Building, unless such damage is caused solely by Landlord’s gross
negligence. If Landlord is required by this Lease or by any mortgagee or lessor
of Landlord to repair, or if Landlord undertakes to repair, Landlord shall use
reasonable efforts to have such repairs made promptly and in a manner which will
not unnecessarily interfere with Tenant’s occupancy.

 

15.06. In the event of termination of this Lease pursuant to Sections 15.01,
15.02, or 15.04, then all Rent shall be apportioned and paid to the date on
which possession is relinquished or the date of such damage, whichever last
occurs, and Tenant shall immediately vacate the Premises according to such
notice of termination; provided, however, that those provisions of this Lease
which are designated to cover matters of termination and the period thereafter
shall survive the termination hereof.

 

ARTICLE 16

 

CONDEMNATION

 

16.01. In the event any portion of the Building, the Premises or the Project are
taken or condemned by eminent domain or by any conveyance in lieu thereof (such
taking, condemnation or conveyance in lieu thereof being hereinafter referred to
as “condemnation”), which taking, in Landlord's judgment, is such that the
Building or the Premises cannot be restored in an economically feasible manner
for use substantially as originally designed, then Landlord shall have the
right, at Landlord’s option, to terminate this Lease, effective as of the date
specified by Landlord in a written notice of termination from Landlord to Tenant
and Rent shall be apportioned as of the date of such termination.

 

16.02. In the event any portion of the Parking Facilities shall be taken by
condemnation, which taking in Landlord’s judgment is such that the Parking
Facilities cannot be restored in an economically feasible manner for use
substantially as originally designed, including in such consideration the
possible use of additional parking facilities in the vicinity of the Building,
then Landlord shall have the right, at Landlord’s option, to terminate this
Lease, effective as of the date specified by Landlord in a written notice of
termination from Landlord to Tenant.

 

16.03. In the event that a portion of the Premises shall be taken by
condemnation, and this Lease is not terminated pursuant to Section 16.01, then
this Lease shall be terminated as of the date of such condemnation as to the
portion of the Premises so taken, and this Lease shall remain in full force and
effect as to the remainder of the Premises.

 

16.04. All compensation awarded or paid upon a condemnation of any portion of
the Project shall belong to and be the property of Landlord without
participation by Tenant. Nothing herein shall be construed, however, to

 

14



--------------------------------------------------------------------------------

preclude Tenant from prosecuting any claim directly against the condemning
authority for loss of business, loss of good will, moving expenses, damage to,
and cost of removal of, trade fixtures, furniture and other personal property
belonging to Tenant; provided, however, that Tenant shall make no claim which
shall diminish or adversely affect any award claimed or received by Landlord.

 

16.05. If any portion of the Project other than the Building or the Parking
Facilities is taken by condemnation, or if the temporary use or occupancy of all
or any part of the Premises shall be taken by condemnation during the Term, this
Lease shall be and remain unaffected by such condemnation, and Tenant shall
continue to pay in full the Rent payable hereunder.

 

ARTICLE 17

 

INDEMNIFICATION

 

17.01. Except as otherwise expressly provided in Section 17.02 below, Tenant and
its agents, employees, representatives, contractors, licensees and invitees,
hereby waive all claims against, and agree to indemnify and hold harmless,
Landlord for damage caused by Tenant or any agent, employee, contractor or
invitee of Tenant, to any property or injury to, or death of, any person in,
upon, or about the Project, including the Premises, arising at any time and from
any cause other than solely by reason of the gross negligence or willful
misconduct of Landlord, its agents, employees, representatives, or contractors.
Without limiting the generality of the foregoing, Landlord shall not be liable
for any injury or damage to persons or property resulting from the condition or
design of, or any defective, Building or its mechanical systems or equipment
which may exist or occur or from any fire, explosion, falling plaster, steam,
gas, electricity, water, rain, flood, snow, or leaks from any part of the
Premises or from the pipes, appliances, plumbing works, roof, or subsurface of
any floor or ceiling, or from the street or any other place, or by dampness or
by any other similar cause unless the same is caused solely by the gross
negligence or willful misconduct of Landlord, its agents, employees,
representatives or contractors. Landlord shall not be liable for any such damage
caused by other tenants or persons in the Building or by occupants of adjacent
property thereto, or by the public, or caused by construction (unless caused
solely by the gross negligence or willful misconduct of Landlord) or by any
private, public or quasi-public work. Tenant, for itself and its agents,
employees, representatives, contractors, successors, assigns, invitees and
licensees, expressly assumes all risks of injury or damage to person or
property, within proximate or remote, resulting from the condition of the
Project or any part thereof. Tenant’s foregoing indemnity shall include
attorneys’ fees, investigation costs, and all other reasonable costs and
expenses incurred by Landlord in any connection therewith. The provisions of
this Article 17 shall survive the expiration or termination of this Lease with
respect to any damage, injury, or death occurring before such expiration or
termination.

 

17.02. Landlord shall, and hereby agrees to, indemnify and hold Tenant harmless
from any damages in connection with loss of life, bodily or personal injury or
property damage arising from any occurrence in the Common Areas of the Project
when not solely the result of the gross negligence or willful misconduct of
Tenant, and its agents, employees, representatives, contractors, licensees, and
invitees.

 

ARTICLE 18

 

SUBORDINATION AND ESTOPPEL CERTIFICATES

 

18.01. This Lease and all rights of Tenant hereunder are subject and subordinate
to all underlying leases now or hereafter in existence, and to any supplements,
amendments, modifications, and extensions of such leases heretofore or hereafter
made and to any deeds to secure debt, mortgages, or other security instruments
which now or hereafter cover all or any portion of the Project or any interest
of Landlord therein, and to any advances made on the security thereof, and to
any increases, renewals, modifications, consolidations, replacements, and
extensions of any of such mortgages. This provision is declared by Landlord and
Tenant to be self-operative and no further instrument shall be required to
effect such subordination of this Lease. Upon demand, Tenant shall execute,
acknowledge, and deliver to Landlord any further instruments and certificates
evidencing such subordination as Landlord, and any mortgagee or lessor of
Landlord shall reasonably require; provided, Landlord shall use reasonable
efforts to cause its mortgagee to include in any such subordination agreement
non-disturbance provisions, reasonably satisfactory to Tenant and such
mortgagee, whereby Landlord’s mortgagee shall agree to accept attornment from
Tenant under this Lease, in conformity with the terms hereof, in the event a
Successor Landlord (hereinafter defined) shall succeed to the interests of
Landlord hereunder. Tenant shall not unreasonably withhold, delay, or defer its
written consent reasonable modifications in this Lease which are a condition of
any financing for the Project or any reciprocal easement agreement with
facilities in the vicinity of the Building, provided that such modifications do
not increase the obligations of Tenant hereunder or materially and adversely
affect Tenant’s use and enjoyment of the Premises.

 

18.02. Notwithstanding the generality of the foregoing provisions of Section
18.01, any mortgagee or lessor of Landlord shall have the right at any time to
subordinate any such mortgage or underlying lease to this Lease, or to any of
the provisions hereof, on such terms and subject to such conditions as such
mortgagee or lessor of Landlord may consider appropriate in its discretion. At
any time, before or after the institution of any proceedings for the foreclosure
of any such mortgage, or the sale of the Building under any such mortgage, or
the termination of any underlying lease, Tenant shall, upon request of such
mortgagee or any person or entities succeeding to the interest of such mortgagee
or the purchaser at any foreclosure sale (“Successor Landlord”), automatically
become the Tenant (or if the Premises has been validly subleased, the subtenant)
of the Successor Landlord, without change in the terms or other provisions of
this Lease (or, in the case of a permitted sublease, without change in this
Lease or in the instrument setting forth the terms of such sublease); provided,
however, that the Successor Landlord shall not be (i) bound by any payment made
by Tenant of Rent or Additional Rent for more than one (1) month in advance,
except for a Security Deposit previously paid to Landlord (and then only if such

 

15



--------------------------------------------------------------------------------

Security Deposit has been deposited with and is under the control of the
Successor Landlord), (ii) bound by any termination, modification, amendment or
surrender of the Lease done without the Successor Landlord’s consent, (iii)
liable for any damages or subject to any offset or defense by Tenant to the
payment of Rent by reason of any act or omission of any prior landlord
(including Landlord), or (iv) personally or corporately liable, in any event,
beyond the limitations on landlord liability set forth in Section 25.05 of this
Lease. This agreement of Tenant to attorn to a Successor Landlord shall survive
any such foreclosure sale, trustee’s sale conveyance in lieu thereof or
termination of any underlying lease. Tenant shall upon demand at any time,
before or after any such foreclosure or termination execute, acknowledge, and
deliver to the Successor Landlord any written instruments and certificates
evidencing such attornment as such Successor Landlord may reasonably require.

 

18.03. Tenant or Landlord shall, from time to time, within ten (10) days after
request from the other party hereto, execute, acknowledge and deliver a
certificate certifying, to the extent true, (a) that this Lease is unmodified
and in full force and effect or, if there have been modifications, that this
Lease is in full force and effect, as modified, and stating the date and nature
of each modification; (b) the date, if any, to which Rent and other sums payable
under this Lease have been paid; (c) that no written notice of any default has
been delivered by the certifying party, which default has not been cured, except
as to defaults specified in said certificates; (d) to the best of the certifying
party’s knowledge, there is no Event of Default under this Lease or an event
which, with notice or the passage of time or both, would result in an Event of
Default under this Lease, except for defaults specified in said certificate; and
(e) such other matters as may be reasonably requested by the party hereto
requesting such certificate. Any such certificate may be relied upon by any
prospective purchaser, lease assignee or sublessee, or any existing or
prospective mortgagee or beneficiary under any deed of trust of the Building. If
the requested party fails to deliver such a certificate within such time, the
statements contained in such certificates will conclusively be deemed made and
admitted by the requested party.

 

18.04. No act or failure to act on the part of Landlord which would entitle
Tenant under the terms of this Lease, or by law, to be relieved of Tenant’s
obligations hereunder or to terminate this Lease, shall result in a release of
such obligations or a termination of this Lease unless (a) Tenant has given
notice by registered or certified mail to any mortgagee or lessor of Landlord
whose address shall have been furnished to Tenant, and (b) Tenant offers such
mortgagee or lessor of Landlord a reasonable opportunity to cure the default,
including time to obtain possession of the Premises by power of sale or judicial
foreclosure, if such should prove necessary to effect a cure.

 

ARTICLE 19

 

SURRENDER OF THE PREMISES

 

19.01. By no later than 11:59 p.m. of the Expiration Date or the date of earlier
termination of this Lease, or upon any re-entry of the Premises by Landlord
without terminating this Lease pursuant to Section 13.02(b), Tenant, at Tenant’s
sole cost and expense, shall peacefully vacate and surrender the Premises to
Landlord in good order, broom clean and in the same condition as at the
beginning of the Term or as the Premises may thereafter have been improved,
reasonable use and wear thereof and repairs which are Landlord’s obligations
under Articles 9, 15 and 16 only excepted, and Tenant shall remove all of
Tenant’s Property and turn over all keys for the Premises to Landlord.

 

19.02. Should Tenant continue to hold the Premises after the expiration or
earlier termination of this Lease, such holding over, unless otherwise agreed to
by Landlord in writing, shall constitute and be construed as a tenancy at
sufferance at monthly installments of Rent equal to one hundred fifty percent
(150%) of the monthly portion of Base Rent in effect as of the date of
expiration or earlier termination, plus Tenant’s Operating Costs Payment, and
subject to all of the other terms, charges and expenses set forth herein except
any right to renew this Lease or to expand the Premises or any right to
additional services. Tenant shall also be liable to Landlord for all damage
which Landlord suffers because of any holding over by Tenant, and Tenant shall
indemnify Landlord against all claims made by any other tenant or prospective
tenant against Landlord resulting from delay by Landlord in delivering
possession of the Premises to such other tenant or prospective tenant. The
provisions of this Article 19 shall survive the expiration or earlier
termination of this Lease.

 

ARTICLE 20

 

LANDLORD’S RIGHT TO INSPECT

 

20.01. Landlord shall retain duplicate keys to all doors of the Premises, Tenant
shall provide Landlord with new keys should Tenant receive Landlord’s consent to
change the locks. Landlord shall have the right to enter the Premises at
reasonable hours upon prior reasonable notice (or, in the event of an emergency,
at any hour without prior notice); provided, however, Landlord shall use
reasonable efforts to minimize interference with Tenant’s business. Landlord
shall not be liable to Tenant for the exercise of Landlord’s rights under this
Article 20 and Tenant hereby waives any claims for damages for any injury,
inconvenience or interference with Tenant’s business, any loss of occupancy or
quiet enjoyment of the Premises, and any other loss occasioned thereby.

 

ARTICLE 21

 

SECURITY DEPOSIT

 

21.01. As a condition to Landlord’s execution of this Lease, Tenant shall
deliver to Landlord a $5,000,000.00 letter of credit (the “Security Deposit”)
that is issued by a national banking association and is in form and substance
reasonably satisfactory to Landlord. Upon the occurrence of any Event of Default
by Tenant, Landlord shall have the right, without prejudice to any other remedy,
to submit a sight draft to the bank which issued

 

16



--------------------------------------------------------------------------------

the letter of credit representing the Security Deposit, in an amount equal to a
sum necessary to pay any arrearages in Rent, and any other damage, injury or
expense. So long as no Event of Default has occurred and is continuing, then the
Security Deposit may be reduced by $500,000.00 on each anniversary of the
Commencement Date. If Landlord transfers its interest in the Premises during the
Term, Landlord shall assign the Security Deposit to the transferee (and Tenant
shall execute such documents as may be necessary to effect such transfer), and
thereafter Landlord shall have no further liability to Tenant for the Security
Deposit. Tenant shall pay all fees charged by the bank issuing the letter of
credit representing the Security Deposit. If Tenant receives a credit rating by
Standard and Poor’s of “BBB-” or higher, and no Event of Default has then
occurred, the Security Deposit shall be returned to Tenant.

 

ARTICLE 22

 

BROKERAGE

 

22.01. Tenant and Landlord each represent and warrant to the other that it has
not entered into any agreement with, or otherwise had any dealings with, any
broker or agent in connection with the negotiation or execution of this Lease
which could form the basis of any claim by any such broker or agent for a
brokerage fee or commission, finder’s fee, or any other compensation of any kind
or nature in connection herewith, other than with Broker, and each party shall,
and hereby agrees to, indemnify and hold the other harmless from all costs
(including court costs, investigation costs, and attorneys’ fees), expenses, or
liability for commissions or other compensation claimed by any broker or agent
with respect to this Lease which arise out of any agreement or dealings, or
alleged agreement or dealings, between the indemnifying party and any such agent
or broker, other than with Broker. This provision shall survive the expiration
or earlier termination of this Lease.

 

ARTICLE 23

 

OBSERVANCE OF RULES AND REGULATIONS

 

23.01. Tenant and Tenant’s servants, employees, agents, visitors, and licensees
shall observe faithfully and comply strictly with all Rules and Regulations
(herein so called) attached to this Lease as such Rules and Regulations may be
changed from time to time. Landlord shall at all times have the right to make
reasonable changes in and additions to such Rules and Regulations; provided
Landlord gives Tenant prior notice of such changes and provided that such new
rules and regulations or changes in existing rules and regulations do not
conflict with this Lease, and do not materially interfere with the lawful
conduct of Tenant’s business in the Premises. Landlord shall not be liable to
Tenant for the failure or refusal by any other tenant, guest, invitee, visitor,
or occupant of the Building to comply with any of the Rules and Regulations.

 

ARTICLE 24

 

NOTICES

 

24.01. All notices, consents, demands, requests, documents, or other
communications (other than payment of Rent) required or permitted hereunder
(collectively, “notices”) shall be made in writing and shall be deemed given,
whether actually received or not, when dispatched for hand delivery or delivery
by air express courier (with signed receipts) to the other party, or on the
second Business Day after deposit in the United States mail, postage prepaid,
certified, return receipt requested, except for notice of change of address
which shall be deemed given only upon actual receipt. The addresses of the
parties for notices are set forth in Article 1, or any such other addresses
subsequently specified by each party in notices given pursuant to this Section
24.01.

 

ARTICLE 25

 

MISCELLANEOUS

 

25.01. Professional Fees. In any action or proceeding brought by either party
against the other under this Lease, the prevailing party shall be entitled to
recover from the other party its professional fees for attorneys, appraisers and
accountants, its investigation costs, and any other legal expenses and court
costs incurred by the prevailing party in such action or proceeding.

 

25.02. Reimbursements. Wherever the Lease requires Tenant to reimburse Landlord
for the cost of any item, such costs will be the reasonable and customary charge
periodically established by Landlord for such item, including a fee for
Landlord’s manager’s supervision in connection with providing such item.

 

25.03. Severability. Every agreement contained in this Lease is, and shall be
construed as, a separate and independent agreement. If any term of this Lease or
the application thereof to any person or circumstances shall be invalid or
unenforceable, the remaining agreements contained in this Lease shall not be
affected.

 

25.04. Non-Merger. There shall be no merger of this Lease with any ground
leasehold interest or the fee estate in the Project or any part thereof by
reason of the fact that the same person may acquire or hold, directly or
indirectly, this Lease or any interest in this Lease as well as any ground
leasehold interest or fee estate in the Project or any interest in such fee
estate.

 

25.05. Landlord’s Liability. Anything contained in this Lease to the contrary
notwithstanding, Tenant agrees that Tenant shall look solely to the estate and
property of Landlord in the Project for the collection of any judgment or other
judicial process requiring the payment of money by Landlord for any default or
breach by Landlord under this Lease, subject, however, to the prior rights of
any mortgagee or lessor of the Project. No other

 

17



--------------------------------------------------------------------------------

assets of Landlord or any partners, shareholders, or other principals of
Landlord shall be subject to levy, execution or other judicial process for the
satisfaction of Tenant’s claim.

 

25.06. Force Majeure. Whenever the period of time is herein prescribed for
action to be taken by Landlord or Tenant, Landlord or Tenant shall not be liable
or responsible for, and there shall be excluded from the computation for any
such period of time, any delays due to force majeure, which term shall include
strikes, riots, acts of God, shortages of labor or materials, war, governmental
approvals, laws, regulations, or restrictions, or any other cause of any kind
whatsoever which is beyond the reasonable control of Landlord or Tenant. Force
Majeure shall not excuse or delay Tenant’s obligation to Rent or any other
amount due under this Lease.

 

25.07. Headings. The article headings contained in this Lease are for
convenience only and shall not enlarge or limit the scope or meaning of the
various and several articles hereof. Words in the singular number shall be held
to include the plural, unless the context otherwise requires. All agreements and
covenants herein contained shall be binding upon the respective heirs, personal
representatives, and successors and assigns of the parties thereto.

 

25.08. Successors and Assigns. All agreements and covenants herein contained
shall be binding upon the respective heirs, personal representatives, successors
and assigns or the parties hereto. If there be more than one Tenant, the
obligations hereunder imposed upon Tenant shall be joint and several. If there
is a guarantor of Tenant’s obligations hereunder, Tenant’s obligations shall be
joint and several obligations of Tenant and such guarantor, and Landlord need
not first proceed against Tenant hereunder before proceeding against such
guarantor, and any such guarantor shall not be released from its guarantee for
any reason, including any amendment of this Lease, any forbearance by Landlord
or waiver of any of Landlord’s rights, the failure to give Tenant or such
guarantor any notices, or the release of any party liable for the payment or
performance of Tenant’s obligations hereunder. Notwithstanding the foregoing,
nothing contained in this Section 25.08 shall be deemed to override Article 8.

 

25.09. Landlord’s Representations. Neither Landlord nor Landlord’s agents or
brokers have made any representations or promises with respect to the Premises,
the Building, the Parking Facilities, the Land, or any other portions of the
Project except as herein expressly set forth and all reliance with respect to
any representations or promises is based solely on those contained herein. No
rights, easements, or licenses are acquired by Tenant under this Lease by
implication or otherwise except as, and unless, expressly set forth in this
Lease.

 

25.10. Entire Agreement; Amendments. This Lease and the Exhibits and Riders
attached hereto set forth the entire agreement between the parties and cancel
all prior negotiations, arrangements, brochures, agreements, and understandings,
if any, between Landlord and Tenant regarding the subject matter of this Lease.
No amendment or modification of this Lease shall be binding or valid unless
expressed in writing executed by both parties hereto.

 

25.11. Tenant’s Authority. If Tenant signs as a corporation, execution hereof
shall constitute a representation and warranty by Tenant that Tenant is a duly
organized and existing corporation, that Tenant has been and is qualified to do
business in the State of Texas and in good standing with the State of Texas,
that the corporation has full right and authority to enter into this Lease, and
that all persons signing on behalf of the corporation were authorized to do so
by appropriate corporate action. If Tenant signs as a partnership, trust, or
other legal entity, execution hereof shall constitute a representation and
warranty by Tenant that Tenant has complied with all applicable laws, rules, and
governmental regulations relative to Tenant’s right to do business in the State
of Texas, that such entity has the full right and authority to enter into this
Lease, and that all persons signing on behalf of Tenant were authorized to do so
by any and all necessary or appropriate partnership, trust, or other actions.

 

25.12. Governing Law. This Lease shall be governed by and construed under the
laws of the State of Texas. Any action brought to enforce or interpret this
Lease shall be brought in the court of appropriate jurisdiction in Travis
County, Texas. Should any provision of this Lease require judicial
interpretation, Landlord and Tenant hereby agree and stipulate that the court
interpreting or considering same shall not apply the presumption that the terms
hereof shall be more strictly construed against a party by reason of any rule or
conclusion that a document should be construed more strictly against the party
who itself or through its agents prepared the same, it being agreed that all
parties hereto have participated in the preparation of this Lease and that each
party had full opportunity to consult legal counsel of its choice before the
execution of this Lease.

 

25.13. Tenant’s Use of Name of the Building. Tenant shall not, without the prior
written consent of Landlord, use the name of the Building for any purpose other
than as the address of the business to be conducted by Tenant in the Premises,
and Tenant shall not do or permit the doing of anything in connection with
Tenant’s business or advertising (including brokers’ flyers promoting sublease
space) which in the reasonable judgment of Landlord may reflect unfavorably on
Landlord or the Building or confuse or mislead the public as to any apparent
connection or relationship between Tenant and Landlord, the Building, or the
Land.

 

25.14. Ancient Lights. Any elimination or shutting off of light, air, or view by
any structure which may be erected on lands adjacent to the Building shall in no
way affect this Lease and Landlord shall have no liability to Tenant with
respect thereto.

 

25.15. Changes to Project by Landlord. Landlord shall have the unrestricted
right to make changes to all portions of the Project in Landlord’s reasonable
discretion for the purpose of improving access or security to the Project or the
flow of pedestrian and vehicular traffic therein. Landlord shall have the right
at any time, without the same constituting an actual or constructive eviction
and without incurring any liability to Tenant therefor, to change the
arrangement or location of entrances or passageways, doors and doorways,
corridors, elevators, stairs, bathrooms, or any other Common Areas so long as
reasonable access to the Premises remains available. Landlord shall also have
the right to (a) rearrange, change, expand or contract portions of the Project
constituting Common Areas (b) to use Common Areas while engaged in making
improvements, repairs or alterations to the Project, or any

 

18



--------------------------------------------------------------------------------

portion thereof, and (c) to do and perform such other acts and make such other
changes in to or with respect to the Project, or any portion thereof, as
Landlord may, in the exercise of sound business judgment, deem to be
appropriate. Landlord shall be entitled to change the name or address of the
Building or the Project. Landlord shall have the right to close, from time to
time, the Common Areas and other portions of the Project for such temporary
periods as Landlord deems legally sufficient to evidence Landlord’s ownership
and control thereof and to prevent any claim of adverse possession by, or any
implied or actual dedication to, the public or any party other than Landlord.

 

25.16. Time of Essence. Time is of the essence of this Lease.

 

25.17. Landlord’s Acceptance of Lease. The submission of this Lease to Tenant
shall not be construed as an offer and Tenant shall not have any rights with
respect thereto unless Landlord executes a copy of this Lease and delivers the
same to Tenant.

 

25.18. Financial Statements. At any time during the term of this Lease, Tenant
shall, upon ten (10) days prior written notice from Landlord, provide Landlord
with a current financial statement and financial statements of the two (2) years
prior to the current financial statement year. Such statement shall be prepared
in accordance with generally accepted accounting principles and, if such is the
normal practice of Tenant, shall be audited by an independent certified public
accountant.

 

25.19. Signage. Landlord shall provide Tenant with Building standard signage for
the Building directory and the exterior of Tenant’s main entrance to the
Premises. Landlord intends to construct a monument sign near the Building, which
monument sign is to be subject to the applicable codes of the City of Austin.
Landlord shall include Tenant’s name (or logo) on such monument sign at
Landlord's expense. Tenant also shall have the right, at Tenant’s sole cost and
expense, to place its name on the facade of the Building, at the location
specified on Exhibit F to this Lease (subject to Landlord’s approval in writing
as to the placement, color and design of such signage and the architectural
compatibility of the signage with the exterior of the Building). Notwithstanding
anything in this Section 25.19 to the contrary, Landlord shall have the right to
remove Tenant’s name (and logo) from the monument sign and from the facade of
the Building, at Tenant’s cost, in the event (a) Tenant (as opposed to any
assignee or subtenant other than an assignee or subtenant specifically described
in Section 8.03 hereof) fails to occupy at least sixty percent (60%) of the
original Premises; provided, the number of square feet of Net Rentable Area of
the original Premises shall be automatically reduced for such calculation if
Landlord exercises its recapture rights pursuant to Section 3.06 hereof, or (b)
if any Event of Default has occurred and is outstanding.

 

ARTICLE 26

 

ENVIRONMENTAL MATTERS

 

To Landlord’s knowledge, the Project on the Substantial Completion Date will not
be contaminated by any hazardous materials in violation of applicable
environmental laws in effect on the date of the execution of this Lease and no
portion of the Project will be used for the treatment, storage or disposal of
any hazardous materials in violation of any such environmental laws. To
Landlord’s knowledge, the Project is not currently on any governmental list of
contaminated properties nor is any investigation, administrative order or
notice, consent order or agreement for litigation in existence or anticipated
with respect to the Project.

 

ARTICLE 27

 

OTHER DEFINITIONS

 

When used in this Lease, the terms set forth hereinbelow shall have the
following meanings: (a) “Business Days” shall mean Monday through Friday (except
for Holidays); “Business Hours” shall mean 8:00 a.m. to 7:00 p.m. on Monday
through Friday and 9:00 a.m. to 3:00 p.m. on Saturdays (except for Holidays);
and “Holidays” shall mean those holidays designated by Landlord, which holidays
shall be consistent with those holidays designated by landlords of other
first-class office buildings in the Austin, Texas suburban area, (b) “Common
Areas” shall mean those certain areas and facilities of the Building and the
Parking Facilities and those certain improvements to the Land which are from
time to time provided by Landlord for the use of tenants of the Building and
their employees, clients, customers, licensees and invitees or for use by the
public, which facilities and improvements include any and all corridors,
elevator foyers, vending areas, bathrooms, electrical and telephone rooms,
mechanical rooms, janitorial areas and other similar facilities of the Building
and of the Parking Facilities and any and all grounds, parks, landscaped areas,
outside sitting areas, sidewalks, walkways, and generally all other improvements
located on the Land, or which connect the Land to other buildings, (c) The words
“day” or “days” shall refer to calendar days, except where “Business Days” are
specified, (d) “Net Rentable Area” shall mean (1) in the case of a single
tenancy floor, all floor area measured from the inside surface of the outer
glass of the Building, excluding only the areas (“Service Areas”) within the
outside wall used for the Building’s stairs, fire towers, elevator shafts,
vertical penetrations of the Building’s central atrium, flues, vents, stacks,
pipe shafts, and vertical ducts (which areas shall be measured from the
mid-point of walls enclosing such areas, but including any Service Areas which
are for the specific use of the particular tenant, such as special stairs or
elevators, plus an allocation of the square footage of the Building’s central
areas for providing telephone, electrical, mechanical, janitorial, security and
mail services, as well as, the central entry lobby, ground level elevator lobby
and service elevator lobby, central fire exit corridors, service exit corridor
and central loading dock (the “Central Areas”), and (2) in the case of a floor
to be occupied by more than one tenant, all floor areas within the inside
surface (with respect to the Premises) of the glass and to the midpoint of the
walls separating areas leased by or held for lease to other tenants or from the
Common Areas, but including a proportionate part of the Common Areas located on
such floor based upon the ratio which Tenant’s Net Rentable Area (excluding
Common Areas) on such floor bears to the aggregate Net Rentable Area (excluding

 

19



--------------------------------------------------------------------------------

Common Areas) on such floor, plus an allocation of the square footage of the
Building’s Central Areas. In the case of both single and multiple tenant floors,
telephone, electrical, mechanical, maintenance, janitorial or security rooms not
included in the Building’s Central Areas but which serve more than one floor
shall be considered Common Areas and shall be allocated among all tenants whose
premises are served thereby, regardless of whether such premises are located on
the same floor as the rooms in question. Such allocation shall be made in
accordance with the proportion of the Net Rentable Area so served. No deductions
from Net Rentable Area shall be made for columns or projections necessary to the
Building, (e) The “terms of this Lease” shall be deemed to include all terms,
covenants, conditions, provisions, obligations, limitations, restrictions,
reservations and agreements contained in this Lease. (I) A “year” shall mean a
calendar year.

 

IN WITNESS WHEREOF, Landlord and Tenant have set their hands hereunto and have
caused this Lease to be executed by duly authorized officials thereof, as of the
day and year set forth on the cover page hereof.

 

LANDLORD:

PRENTISS PROPERTIES ACQUISITION
PARTNERS, L.P.,

a Delaware limited partnership,

By:   Prentiss Properties I, Inc., a Delaware corporation, general partner    
By:  

/s/ William J. Reister

   

Name:

 

William J. Reister

   

Title:

 

Vice President

    By:  

/s/ J. Kevan Dilbeck

   

Name:

 

J. Kevan Dilbeck

   

Title:

 

Senior Vice President

 

TENANT:

VIGNETTE CORPORATION,
a Delaware corporation

By:  

/s/ Joel Katz

Name:

 

Joel Katz

Title:

 

CFO

 

20



--------------------------------------------------------------------------------

EXHIBIT A

 

FLOOR PLAN OF THE PREMISES

 

LOGO [g8457434_1.jpg]

 

A

Solo Page



--------------------------------------------------------------------------------

EXHIBIT B

 

THE LAND

 

LOT 1A AND LOT 1B, REPLAT OF LOT 1, WALLINGWOOD SECTION II, A SUBDIVISION IN
TRAVIS COUNTY, TEXAS, ACCORDING TO THE PLAT OF RECORD IN VOLUME 102, PAGES
165-166 OF THE PLAT RECORDS OF TRAVIS COUNTY, TEXAS.

 

B

Solo Page



--------------------------------------------------------------------------------

EXHIBIT C

 

LEASEHOLD IMPROVEMENTS

 

ARTICLE 1

DEFINITIONS

 

The terms defined in Article 1 of this Exhibit C, for all purposes of this
Exhibit C, shall have the meanings herein specified, and in addition to the
terms defined herein, the definitions in the Basic Lease Information and
otherwise in this lease shall also apply to this Exhibit C.

 

1.01. “Base Premises Condition” shall mean the condition of the Premises to be
completed by Landlord, at Landlord’s sole cost, as more particularly set forth
on Attachment 1 to this Exhibit C.

 

1.02. “Building Standard” means the quality of materials, finishes, and
workmanship from time to time specified by Landlord for the Building.

 

1.03. “Non-Building Standard” means all materials, finishes, and workmanship
used in connection with the construction and installation of the Leasehold
Improvements which deviate from Building Standard in terms of quality.

 

1.04. “Tenant’s Work” means the work which is supplied, installed, and finished
by Tenant’s Contractor, at Tenant’s cost, to complete any Leasehold Improvements
to the Premises.

 

1.05. “Leasehold Improvements” shall mean the leasehold improvements to be
completed in the Premises.

 

1.06. “Space Planner” shall mean the architect or space planner engaged by
Tenant to prepare the plans and specifications for the Leasehold Improvements as
contemplated by Article 2 hereof, which architect or space planner must be
reasonably acceptable to Landlord.

 

1.07. “Tenant’s Contractor” means the person or firm from time to time selected,
and paid, by Tenant, but approved by Landlord, in Landlord’s reasonable
discretion, to construct and install the Leasehold Improvements in the Premises.
Landlord reserves the right to approve (a) the insurance maintained by Tenant’s
Contractor, which approval shall include the insurance carriers and
underwriters, and (b) all subcontractors to be retained by Tenant’s Contractors
with respect to Tenant’s Work. If, but only if, Tenant provides payment and
performance bonds reasonably acceptable to Landlord (which bonds must be
reasonably acceptable to Landlord as to amounts, sureties and form), Tenant may
act as Tenant’s Contractor. Tenant shall either (a) obtain bids for the
construction of the Leasehold Improvements from three (3) contractors that have
been approved by Landlord, or (b) select a general contractor approved by
Landlord for the construction of the Leasehold Improvements, obtain a quote for
general conditions and overhead from such contractor and initiate an “open book”
process with such contractor. Tenant’s Contractor shall be required to submit to
Landlord bids from subcontractors for all major line items.

 

1.08. “Landlord’s Manager” shall be the manager of the Building, whose
responsibilities include serving as construction manager for Tenant (unless
Tenant elects to serve as its own construction manager) in connection with the
construction of the Leasehold Improvements. Tenant shall make the election of
whether Tenant or Landlord’s Manager shall serve as the Construction Manager for
Tenant in connection with the construction of Leasehold Improvements by delivery
of written notice to Landlord not later than sixty (60) days following the date
of execution of this Lease.

 

1.09. “Tenant Expenditure Authorization” means an authorization by Tenant, prior
to the commencement of any Tenant’s Work for Landlord’s Manager to contract to
expend funds on behalf of Tenant. Landlord shall be named an additional insured
on the insurance maintained by Tenant’s Contractor. A Tenant Expenditure
Authorization is required only if Landlord’s Manager serves as construction
manager in connection with the construction of the Leasehold Improvements.

 

ARTICLE 2

COMPLETION OF PREMISES

 

2.01. As soon as practicable after the execution of this Lease, but in any event
not more than ninety (90) days from the date of execution of this Lease, Tenant,
at Tenant’s expense, shall provide Space Planner with sufficient instructions
and information to enable Space Planner to prepare and complete the space plan,
the architectural construction plan to include specifications and finish
schedules specifications (collectively “Plans and Specifications”) for the
Leasehold Improvements. Such Plans and Specifications shall be prepared by Space
Planner and submitted to Landlord for its approval, which approval shall not be
unreasonably withheld or delayed. Within ten (10) working days after Landlord’s
receipt of such Plans and Specifications, Landlord shall notify Tenant in
writing as to whether Landlord approves or disapproves such Plans and
Specifications, and if Landlord disapproves the Plans and Specifications,
Landlord shall describe in reasonable detail the grounds therefor. Landlord’s
approval of the Plans and Specifications, and any changes thereto, for Tenant’s
Work shall impose no responsibility or liability on Landlord for their
completeness, design sufficiency, or compliance with all applicable laws, rules
and regulations of governmental agencies or authorities. If Landlord’s Manager
serves as the construction manager for Tenant pursuant to this Exhibit C,
Landlord’s Manager will require Tenant’s approval of a Tenant Expenditure
Authorization, which approval shall be given or denied by Tenant within ten (10)
days following the delivery by Landlord’s Manager of such Tenant Expenditure
Authorization. If Tenant fails to expressly disapprove the Tenant Expenditure
Authorization, within this ten (10) day period, then Landlord’s Manager shall be
authorized to proceed

 

C

Page 1 of 2



--------------------------------------------------------------------------------

thereon. If Tenant disapproves a Tenant Expenditure Authorization, it shall
specify in reasonable detail the reasons for such disapproval. All costs,
including professional fees, of Space Planner which are related to the review of
Tenant’s information and instructions and the preparation of the space plan and
the Plans and Specifications shall be paid by Tenant, subject to Tenant’s
Allowance.

 

2.02. Unless Tenant elects to serve as its own construction manager, all
Tenant’s Work involved in the construction and installation of the Leasehold
Improvements shall be carried out by Tenant’s Contractor under the sole
direction of Landlord’s Manager, who shall serve as construction manager on
behalf of Tenant. If Tenant serves as its own construction manager, Landlord
shall deliver the Premises in Base Premises Condition, and Landlord and
Landlord’s Manager shall have no further responsibility with respect to
construction of the Leasehold Improvements except as specifically provided in
this Exhibit C. Tenant and Landlord shall cooperate with each other and the
Space Planner to promote the efficient and expeditious completion of such
Tenant’s Work. To the extent that the cost of Tenant’s Work exceeds Tenant’s
Allowance (as hereinafter defined), Tenant agrees to pay, promptly upon being
billed therefor, the amount by which the cost (labor and materials) of all
Tenant’s Work exceeds Tenant’s Allowance (the “Excess Costs”). Tenant shall pay
50% of the Excess Costs to Landlord’s Manager in trust prior to commencement of
Tenant’s Work, which payments shall be applied by Landlord’s Manager to the
payment of the Excess Costs at such time as Tenant has paid 50% of the Excess
Costs from its own funds in accordance with the monthly statements to be
delivered by Landlord’s Manager to Tenant pursuant to this Section 2.02.
Tenant’s Contractor shall not commence Tenant’s Work without payment in trust to
Landlord’s Manager of 50% of the Excess Costs. Landlord’s Manager shall submit
monthly statements of Excess Costs incurred to Tenant, which statements shall
reflect Tenant’s prorata portion of such statement. Tenant shall promptly pay
Tenant’s prorata portion of such statement, with the final payment to be due on
or before Tenant occupies the Premises. Tenant agrees that in the event of
default of payment thereof, Landlord (in addition to all other remedies) shall
have the same rights as in the event of default of payment of Rent under this
Lease.

 

2.03. If there are any changes in the Leasehold Improvements caused by Tenant
from the work as reflected in the final Plans and Specifications, each such
change must receive the prior written approval of the Landlord, and, in the
event of any such approved change in the Plans and Specifications, drawings,
Tenant shall, upon completion of the Tenant’s Work, furnish Landlord with an
accurate “as-built” plan of the Tenant’s Work as constructed, which plans shall
be incorporated in to this Exhibit C by this reference for all intents and
purposes when said plans are fully completed.

 

2.04. All design, construction and installation shall conform to the
requirements of applicable building, plumbing and electrical codes, requirements
of governmental laws, including the Americans with Disabilities Act, and the
requirements of any authority having jurisdiction over, or with respect to, such
work.

 

2.05. Tenant acknowledges that the Premises shall be delivered to Tenant’s
Contractor in “as is” Base Premises Condition. Landlord, at its expense, shall
provide common area corridors and lobby finishes in elevator lobbies and provide
Building Standard restrooms on all multi-tenant floors included within the
Premises.

 

2.06. Tenant shall not be charged for the use of elevators or utilities prior to
the Commencement Date during the period of the construction of Tenant’s Work and
Tenant's relocation to the Premises.

 

ARTICLE 3

TENANT’S ALLOWANCE

 

3.01. Landlord hereby grants Tenant an allowance equal to $2,178,000.00
(“Tenant’s Allowance”) to be used towards the cost of Tenant’s Work for the
Premises and Tenant’s costs associated with its relocation to the Premises. In
the event that the full amount of Tenant’s Allowance is not expended on the
costs of Space Planner, the cost of Tenant’s Work and Tenant’s costs associated
with its relocation to the Premises, Tenant may apply any remaining monies
against Base Rent to be due under the Lease. Landlord agrees to reimburse Tenant
for costs incurred by Tenant in connection with the construction of the
Leasehold Improvements and other costs for which Tenant’s Allowance may be used
pursuant to this Article 3, within twenty-five (25) days following Landlord’s
receipt of invoices detailing such costs accompanied by paid receipts for such
costs and partial lien waivers from Tenant’s Contractor and its subcontractors.

 

ARTICLE 4

COMMENCEMENT OF RENT

 

4.01. Tenant’s obligation for the payment of the Rent under this Lease for the
Premises shall commence in accordance with Section 3.02 of the Lease; provided,
however, that if Landlord’s Manager serves as construction manager pursuant to
this Exhibit C and such substantial completion is delayed as a result of: (a)
Tenant’s failure to cause all the Plans and Specifications to be prepared by
Space Planner as required by Section 2.01 of this Exhibit C, (b) Tenant’s
changes in any Plans and Specifications after Landlord’s approval thereof, (c)
Tenant’s request for materials, finishes or installations other than Building
Standard, (d) Tenant’s disapproval, or failure to approve, the Tenant
Expenditure Authorization as required by Section 2.01 of this Exhibit C. or (e)
Tenant’s failure to timely pay the 50% portion of costs in excess of Tenant’s
Allowance as required pursuant to Section 2.02 of this Exhibit C, then Tenant’s
obligation to pay Rent under this lease shall be accelerated by the number of
days of such Tenant Delay (herein so called).

 

C

Page 2 of 2



--------------------------------------------------------------------------------

 

ATTACHMENT 1

TO EXHIBIT C

 

BASE PREMISES CONDITION

 

“Base Premises Condition” shall mean the condition of the Premises completed
with the following improvements:

 

1. Premises dried in and weather tight.

 

2. Core walls on each floor on which the Premises are located completed to
Building Standard condition.

 

3. Broom clean unfinished concrete floors throughout the Premises, completed to
a tolerance of  1/4 inch per 10 feet.

 

4. Building Standard ceiling grid system installed and 2 foot by 4 foot ceiling
tile stacked on the floor.

 

5. 110 Volt 20 Amp power supplied to the Building core, at panels in the
electrical closet.

 

6. Exterior main heating, ventilating, and air conditioning ducts completed to
the mixing boxes.

 

7. Sprinkler risers and main loop on each floor with sprinkler heads turned up
at ratio of 1 per 225 usable square feet.

 

8. Building Standard smoke detectors in accordance with applicable shell
building codes.

 

9. Building Standard lights, stacked on the floor, at a ratio of 1 per 100
usable square feet.

 

10. Shell building, exit lights and fire alarms installed.

 

11. Sound insulation at core.

 

12. Access to core to domestic cold water, waste and vent systems.

 

13. Building Standard telephone closets and telephone boards installed one (1)
per each floor and finished in sheetrock.

 

Attachment 1

Solo Page



--------------------------------------------------------------------------------

EXHIBIT D

 

FORM OF COMMENCEMENT NOTICE

 

This Commencement Notice is delivered this          day of                     ,
19    , by Prentiss Properties Acquisition Partners, L.P., a Delaware limited
partnership (“Landlord”), to                      (“Tenant”), pursuant to the
provisions of Section 3.03 of that certain Lease Agreement (the “Lease”) dated
                    , 19    , by and between Landlord and Tenant covering
certain space in the Building known as                     . All terms used
herein with their initial letter capitalized shall have the meaning assigned to
such terms in the Lease.

 

W I T N E S S E T H:

 

1. The Building, the Premises, the Parking Facilities, and all other
improvements required to be constructed and furnished by Landlord in accordance
with the terms of the Lease have been satisfactorily completed by the Landlord
and accepted by the Tenant.

 

2. The Premises have been delivered to, and accepted by, the Tenant, subject to
the completion of “punch list” items.

 

3. The Commencement Date of the Lease is the          day of
                    , 19    , and the Expiration Date is the          day of
                    , 20    .

 

4. The Premises consist of              square feet of Net Rentable Area located
on the              floor of the Building.

 

5. The Base Rent is $              per annum and Tenant’s Operating Costs
Payment is $              per annum, payable in monthly installments of $
            , subject, however, to the provisions of the Lease relating to
adjustments of Tenant’s Operating Costs Payment beginning on January 1, 2001.

 

6. Remittance of the foregoing payments shall be made on the first day of each
month in accordance with the terms and conditions of the Lease at the following
address:

 

Prentiss Properties Acquisition Partners, L.P.

3890 W. Northwest Highway, Suite 400

Dallas, Texas 75220

 

IN WITNESS WHEREOF, this instrument has been duly executed by Landlord as of the
date first written above.

 

LANDLORD:

Prentiss Properties Acquisition Partners, L.P.,

a Delaware limited partnership,

   

By:

 

Prentiss Properties I, Inc.,

an Delaware corporation,

general partner

 

       

By:

           

Name:

           

Title:

   

 

       

By:

           

Name:

           

Title:

   

 

D

Solo Page



--------------------------------------------------------------------------------

EXHIBIT E

 

CLEANING SPECIFICATIONS

 

DESCRIPTION OF SERVICES AND CLEANING SPECIFICATIONS

 

I. DEFINITIONS

 

The following terms as used in this Exhibit shall have the meanings ascribed
below:

 

  (a) Outside Corridors: shall mean corridor areas outside of tenant enclosed
premises which provide access to outside corridors.

 

  (b) Elevator lobbies: shall mean the floor area immediately adjacent to
elevator entrances and providing access to outside corridors.

 

  (c) Elevators: shall include all elevator entrances, door frames, doors, door
tracts, sills, cabs and all fixtures, saddles and floors.

 

  (d) Resilient flooring: shall mean vinyl, vinyl composition and asphalt tile
floors.

 

  (e) Floor maintenance: shall mean scrubbing, stripping, waxing and buffing of
floors.

 

  (f) High dusting: shall mean dusting of all horizontal and vertical surfaces
not cleaned during regular nightly cleaning, including all air diffusers and the
backs of fixture lenses, but excluding ceilings.

 

  (g) As required: shall mean the requirements of Manager or Owner to maintain
optimum level of cleanliness and/or appearance at all times.

 

  (h) Cleaning Company: shall mean the company or organization with which
Building Owner has contracted to perform cleaning services for the Building.

 

  (i) Contract: shall mean the contract between the Building Owner and the
Cleaning Company outlining the services to be performed by the Cleaning Company.

 

  (j) Property Manager: shall mean the person or entity designated by the
Manager or Owner for general management of the Building.

 

II. GENERAL

 

  (a) Schedule - All nightly cleaning services shall be performed five (5)
nights per week, Monday through Friday. No nightly services (except required
make-up work) need be performed on Saturday, Sunday or legal holidays, unless
directed by the Property Manager. Nightly cleaning operations will commence at
6:00 PM Janitorial personnel are not to enter tenant suites or rest rooms on
tenant floors before 6:00 PM unless agreed to in writing by the Property
Manager.

 

  (b) Personnel - Cleaning Company shall employ only persons skilled and trained
in the work assigned to them. Subject to any contractual agreements and
applicable law, Cleaning Company shall promptly furnish qualified substitute
personnel for any personnel that, in the sole opinion of the Property Manager,
are unsatisfactory. All of Cleaning Company’s personnel shall be bonded, and
Cleaning Company shall pay, on or before the due date therefore, all wages,
payroll taxes and insurance, and all payments required by contracts which may
govern Cleaning Company’s personnel.

 

  (c) Staffing Requirement

 

  1. Cleaning Company agrees to provide sufficient personnel of Cleaning Company
(the “Staff”) to achieve and maintain the required optimum level of cleanliness
in connection with performing the Services. Cleaning Company shall furnish to
the Property Manager a written schedule for each position used in cleaning the
Premises, indicating coverage by hours for each day shift. Cleaning Company’s
proposed Staff at full occupancy shall be the minimum number of personnel
supplied by Cleaning Company under such conditions. Reduction in Staff shall be
accomplished in a manner proportionate to reduction in Building occupancy and
use, and shall be subject to the Property Manager’s prior written approval. No
allowances will be granted to compensate for additional personnel required to
satisfy the optimum cleaning requirement of the Contract.

 

  2. In addition to the Staff, Cleaning Company will provide one (1) English
speaking Day Porter (the “Day Staff”) to perform such duties as instructed by
the Property Manager. The Staff will perform such duties on the days of Monday
through Friday between the hours of 8:00 AM and 4:00 PM. These duties are more
fully described in Section IX- Day Services - Porters and Matrons, below.

 

  3. In addition to the Staff, Cleaning Company will provide competent
supervisory personnel (the “Supervisor(s)”), who will oversee the Staff and will
provide all reports required by Manager. Supervision staffing levels shall be as
follows:

 

  (a)

One (1) Supervisor(s) whose job duties will be limited to supervising the Staff.
The Supervisor(s) shall not perform the janitorial services set forth herein and
will not be

 

Exhibit E



--------------------------------------------------------------------------------

 

calculated in the number of square feet cleaned per hour (this position is a
“non-working” position) except as required from time to time in connection with
the training of the Staff. The supervisor(s) shall not leave the Premises until
all work is completed by the Staff during any given shift. The duties of the
Supervisor(s) shall include, but are not limited to, ensuring that:

 

  (1) each shift is cleaning the Premises to specifications in accordance with
the Contract;

 

  (2) periodic schedules are being carried out;

 

  (3) special request items, “Pass-Downs”, and other special cleaning concerns
are attended to;

 

  (4) shift workers are in uniform with proper identification;

 

  (5) all necessary safety and crime prevention precautions are adhered to by
the Staff;

 

  (6) doors and lights are secured, as directed by the Property Manager,

 

  (7) the Staff equipment and supplies are in adequate supply, in good
condition, and neat in appearance;

 

  (8) that care is taken by the Staff to avoid damage to building and/or tenant
possessions and/or furniture; and

 

  (9) the Property Manager receives immediate notice of all accidents, incidents
and/or damage reports.

 

  4. In addition to the Staff and Supervisor(s), Cleaning Company shall maintain
and show evidence of an adequate management level supervisory staff (the cost of
which shall not be a Reimbursable Expense) who shall make periodic scheduled and
unscheduled visits to the Premises, both during building operating hours and
when nightly cleaning services are being performed. The purpose of such visits
is to ensure an optimum level of cleanliness and proper communication is being
maintained with Manager.

 

  5. In addition to the Staff and Supervisor(s), Cleaning Company shall maintain
and show evidence of an adequate level of back-up janitorial and supervisory
personnel who will be able to immediately provide necessary services which may
arise as the result of a flood, fire, earthquake, natural or man-made disasters,
or any other emergency. Cleaning Company will provide the Property Manager with
home, office and beeper telephone numbers of at least three (3) management level
employees of Cleaning Company who are authorized to dispatch to the Premises
additional personnel of Cleaning Company in the event of an emergency, and who
can be contacted twenty-four (24) hours per day, seven (7) days per week, in the
event of an emergency. Cleaning Company will notify the Property Manager of any
changes to such telephone numbers.

 

  (d) Supplies and Equipment

 

  1. Manager or Owner shall provide Cleaning Company with such storage
facilities and staging areas for its performance of services hereunder as may be
mutually agreed upon by Property Manager and Cleaning Company in writing. In no
event shall Manager, Owner nor Property Manager be responsible for any off-site
warehousing cost or the Cleaning Company’s off-site overhead costs.

 

  2. All materials, parts, supplies and the like shall at all times be neatly
stored at approved locations within the Premises in storage, cabinets or
shelves. Equipment shall be kept in a neatly arranged condition at locations
designated by the Property Manager. Cleaning Company shall at all times maintain
Cleaning Company’s own areas (staging area, storage areas, janitor closets, mop
sink areas, etc.) in a highly organized and clean condition including but not
limited to performing dusting, sweeping vacuuming, dust mopping, waxing or
painting (where appropriate) of any other cleaning requirements thereto as may
be established by the Property Manager from time to time. Cleaning Company shall
at all times keep any and all flammable products in locations and containers
approved by Manager.

 

  3. Cleaning Company agrees that all cleaning materials used on the Premises
will be certified biodegradable and will return to their natural state within
fifteen (15) days after entering the sewages system. Cleaning Company will abide
by any and all State and Federal environmental protection regulations existing
or hereafter enacted during the Term of the Contract with respect thereto.

 

  4. Property Manager may require Cleaning Company to furnish date and/or
samples of chemicals or cleaning agents which Cleaning Company is using or
intends to use on the Premises. Manager, Owner and/or Property Manager, at their
sole discretion, may prohibit use of any such chemical or cleaning agent and
Cleaning Company will be required to provide an alternative chemical or agent
which is acceptable.

 

Exhibit E



--------------------------------------------------------------------------------

  (e) Security and Incident Reporting - While cleaning the tenant spaces,
Cleaning Company’s personnel will work behind locked doors and will not admit
anyone into such spaces, except for Cleaning Company’s authorized personnel,
Property Manager’s personnel or tenants having their own key to the suite entry
door. The only exception to the above is if a tenant’s personnel is still
present and instructs Cleaning Company’s personnel to leave door(s) unlocked.
Upon completion of nightly cleaning operations, all lights will be turned off
and the door(s) checked again to insure they are locked. The Property Manager,
building engineering personnel or building security personnel will be notified
of any incidents or irregularities witnessed or discerned by the Staff. The
Staff will be required to sign into and out of the Building when beginning or
ending shifts and when leaving the Premises for any reason in the middle of the
work shift.

 

  (f) Periodic Cleaning Schedules and Reports - A Monthly schedule of periodic
cleaning tasks is to be provided in writing to the Property Manager by Cleaning
Company on or before the first work day of each month. Additionally, within 10
calendar days of the end of a month, Cleaning Company shall furnish a report to
the Property Manager which assesses Cleaning Company’s compliance in completing
periodic maintenance tasks as described in said schedule for the prior month
and, if not complete, outline the means by which contractor will complete the
work and its anticipated completion date.

 

III. DETAILED SPECIFICATIONS - NIGHTLY CLEANING

 

  (a) It is the intent of these specifications that Cleaning Company will
maintain the Premises at an optimum level of cleanliness at all times. These
specifications, therefore, shall be a guide for, rather than a limitation to the
Services required to effectively maintain the Premises in accordance with the
Contract. If the Property Manager consider the level of cleanliness at any time
to be unacceptable, then Cleaning Company shall be required to effect prompt
action to overcome such unacceptable condition(s) and any additional cost
resulting from such action shall be borne solely by Cleaning Company.

 

  (b) It is understood that the words “adequate,” “necessary,” “needed,” or
“required” as indicated herein shall be construed herein to mean “as determined
by Manager, Owner or Property Manager.”

 

Entire Complex - with regard to the entire Premises, Cleaning Company, through
the Staff, shall nightly as required by Article II above:

 

  (a) Secure all lighting as soon as possible and illuminate only the immediate
work area as required.

 

  (b) Dust mop using a treated mop to remove all loose dirt or sweep all hard
surface floors, including tenant spaces, entrance foyers and vestibules, and all
public areas, including building corridors; sweep all stone, ceramic tile,
marble, terrazzo, asphalt, tile, linoleum, rubber, vinyl and other types of
flooring, to ensure dust-free floors, with special attention given to
hard-to-reach areas such as edges, niches, and areas behind doors. The floor
when dry, will be even in appearance and show no streaking from cleaning
efforts. If rain mats are in use because of inclement weather, they will be
vacuumed and spot cleaned as necessary. All finished hard surface floors must be
maintained nightly to eliminate scratches or marks caused by shoes, etc.
finished floors will be buffed and/or spray buffed and/or refinished as
necessary to maintain a freshly waxed and buffed appearance.

 

  (c) Wash all ceramic tile, marble, terrazzo, or all hard surface flooring in
the entrance foyers of the Building.

 

  (d) Vacuum all carpeted areas and rugs, moving light furniture other than
desks and file cabinets. Spot-clean carpets and rugs as necessary. Shampoo
carpets as necessary to maintain spot-free appearance. Particular attention
shall be given to vacuuming under desks.

 

  (e) Sweep stairways and landings and wash as necessary; vacuum carpeted
stairways, and dust all handrails, balustrades, and stringers as necessary.

 

  (f) If carpeted, vacuum carpets of all public corridors nightly.

 

  (g) If resilient tile, clean and spray buff wax floors of all public corridors
and tenant areas so as to maintain a highly polished surface.

 

  (h) Mop up and wash floors for spills, smears and foot tracks throughout,
including tenant spaces as needed, and wash floors in general as required.

 

  (i) Clean and sanitize, utilizing a non-abrasive cleaner, all water fountains
and water coolers, emptying waste water as needed

 

  (j) Remove from all wastebaskets, trash barrels, ashtrays or other trash
receptacles all trash from the Premises and deposit it in the designated
dumpster or recycle compactor. Trash liners will be replaced nightly.

 

  (k) Clean all wastepaper baskets and disposal receptacles, and wash all
ashtrays, waste cans, and any other trash receptacles (damp dusting as
necessary).

 

  (l) All doors, jambs, walls and window mullions and glass partitions will be
spot-cleaned using only clean water or mild cleansing solution to remove
streaks, smudges, finger-marks and spills. If a cleaning solution is used, the
wall will be rinsed with clear water. No abrasive cleaners of any kind or
cleaning solutions containing bleach will be used without first obtaining
written permission form the Property Manager.

 

  (m) Police all interior planters, remove debris and spot clean exterior
surfaces as necessary.

 

Exhibit E



--------------------------------------------------------------------------------

  (n) Brush/vacuum all upholstered furniture as necessary.

 

  (o) Replace all furniture and/or accessories to their original positions if
moved to accommodate cleaning.

 

  (p) Clean all cigarette urns and replace sand or water in ashtrays as
necessary.

 

  (q) Dust and wipe clean all furniture, fixtures, shelving, desk equipment,
telephones, cabinets and map boards, and clean all glass tables and desk tops
with impregnated cloths as needed. Dust only those areas which are clear of
papers and files. Cleaning Company will be responsible to clean the underside of
removable glass tops for conference tables and other miscellaneous furniture.

 

  (r) Clean and sanitize all telephone receivers.

 

  (s) Wash and remove with a non-abrasive cleaner all finger marks, smudges,
scuff marks, ink stains, gum or foreign matter from glass desk tops, glass table
tops, glass entrances, areas around light switches, private entrances to offices
and elevator doors, glass directory boards, metal partitions, and other marks on
walls, window sills, and other similar surfaces, and glass table cabinets, as
required. All items are to be left in a bright condition free of streaks and
dust.

 

  (t) Wipe clean, polish, as needed, all brass, stainless steel, and bright
work, using a non-acid polish to a bright condition free of dust and streaks.

 

  (u) Clean all chalkboards/message boards and/or trays except where written
text has not been erased by tenants of the Building.

 

Lavatories and Rest Rooms - with regard to the lavatories and restrooms,
Cleaning Company, through the Staff, shall nightly as required by Article II
above:

 

  (a) Sweep, rinse, scrub and/or wash and dry all flooring with approved
germicidal detergent solution, containing no deodorants, to remove all spills,
smears, scuff marks and foot tracks.

 

  (b) Wash and polish all mirrors, powder shelves, bright work, stall
partitions, and enamel surfaces, including flushometers, piping, toilet seat
hinges, and all metal. Cleaning Company shall use only non-abrasive and
non-acidic material to avoid damage and deterioration to metal fixtures.

 

  (c) Scour, wash and disinfect all basins, bowls and urinals with approved
germicidal detergent solution free of any deodorants, including tile walls near
urinals. Remove stains as necessary and clean underside of urinals and bowls.
Special care must be taken to inspect and clean areas of difficult access such
as the underside of toilet bowls and urinals to prevent build up of calcium and
iron oxide deposits.

 

  (d) Wash both sides of all toilet seats with approved germicidal detergent
solutions and wipe dry.

 

  (e) Disinfect, damp-wipe and wash all partitions, enamel surfaces, tile walls,
dispensers, doors and receptacles.

 

  (f) Damp-wipe with germicidal solution free of any deodorants urinal modesty
screens. Surfaces are to dry with a uniform appearance free of any streaks or
smudges.

 

  (g) All rest room doors will be damp-wiped to remove any hand marks from door
and door hardware.

 

  (h) Scour, wash and disinfect all private basins in all tenant suites
throughout the Building.

 

  (i) Empty and sanitize paper towel and sanitary napkin disposal receptacles.

 

  (j) Remove wastepaper and refuse, including soiled sanitary napkins, to
designated area in the building, and dispose of same. All wastepaper receptacles
to be thoroughly cleaned, sanitized and new liners installed.

 

  (k) If applicable, wash and wax all resilient tile floors in toilet/powder
rooms, or vacuum if carpeted.

 

  (l) Fill and maintain mechanical operation of all toilet tissue holders, and
dispensers, towel dispensers, and sanitary napkin vending dispensers. The
filling of such receptacles to be in such quantity as to last the entire
business day wherever possible. Care should be taken to inspect dispensing
fixtures to insure they are working properly. Any deficiencies shall be reported
to the Property Manager immediately.

 

  (m) Keep lavatories thoroughly clean and do not use a disinfectant to mask
odors. If disinfectant is necessary, an odorless disinfectant shall be used only
upon prior approval by the Property Manager.

 

  (n) Report to the night supervisor as designated by the Property Manager any
broken, damaged or improper functioning of any mechanical or plumbing device,
including burned-out bulbs and fluorescent tubes.

 

  (o) Use only non-abrasive cleaners to avoid removing the finish of ceramic or
metal fixtures.

 

Office Floors, Entrance Lobbies, Elevator Lobbies, and Outdoor Corridors - with
regard to office floors, entrance lobbies, elevator lobbies and outdoor
corridors Cleaning Company, through the Staff, shall nightly as required by
Article II above:

 

  (a) Keep entrance ways, lobbies, and outside corridors properly maintained and
clean and presentable at all times, in keeping with the standards of a
first-class office building.

 

Exhibit E



--------------------------------------------------------------------------------

  (b) Sweep and wash flooring and vacuum carpeting, if applicable.

 

  (c) Clean all cigarette urns and replace sand or water as necessary; such
materials to be furnished by Cleaning Company.

 

  (d) Wash flooring, including mats, where applicable.

 

  (e) Pick up and put out rain mats when necessary, making sure that they are
clean at all times.

 

  (f) Clean entrance door glass.

 

  (g) Clean telephone booths and storage rooms.

 

  (h) Clean mail depository and lobby directories, including glass, if
applicable.

 

  (i) Dust and polish all surfaces, using methods that will retain and protect
original finishes.

 

Elevators - With regard to the Elevators, Cleaning Company, through the Staff,
shall nightly as required by Article II above:

 

  (a) Remove all marks, streams and smudges from all interior and exterior
surfaces, including ceiling lenses, walls, handrails, doors, jambs and call
plates by wiping with a clean water-dampened cloth and wiping with a clean dry
cloth. Cleaning Company will be held responsible for any damage to existing
metal sealant due to unauthorized treatment.

 

  (b) Dust and rub down elevator doors, walls, metal work and saddles in
elevator cabs; vacuum elevator saddles and door tracks using a vacuum crevice
attachment.

 

  (c) Dust bulbs, fixtures and diffusers as required to meet the requirements of
the Contract.

 

  (d) Maintain metal work throughout, including elevator cabs, by cleaning and
polishing as necessary. It is also understood that Property Manager, at Owner’s
expense, will schedule a program to maintain metal.

 

  (e) Thoroughly clean/polish all interior and exterior surfaces. Steel wool
clean all thresholds, including the area beyond the door edges and thoroughly
clean all step treads, combs and cover plates at landings.

 

  (f) At least monthly, wipe clean entire cab ceiling, including lamps and
fixtures. Shampoo cab carpeting, machine scrub and refinish as appropriate, any
hard surface flooring.

 

  (g) Treat and polish all wood and synthetic paneling in the elevator cabs as
necessary.

 

  (h) Maintain floors in elevator cabs as needed and clean thoroughly. Special
care is to be taken to clean corners, crevices and along edges. If carpeted,
remove soluble spots which safely respond to standard spot removal procedure
without risk of injury to color of fabric. Cabs to be vacuumed nightly. Remove
all chewing gum on floors, walls and rails.

 

Entrance Lobbies and Public Areas - with regard to entrance lobbies and public
areas, Cleaning Company, through the staff, shall nightly as required by Article
II above:

 

  (a) Sweep and wash floors and vacuum carpeting, if applicable.

 

  (b) Sweep, vacuum, and spot clean all rubber mats, shampooing as needed.

 

  (c) Clean all cigarette urns and replace sand or water as necessary.

 

  (d) Pick up and put out rain mats as necessary, making sure that they are kept
clean at all times during storage. Area for storage to be designated by the
Property Manager. Mats are to be stored horizontally.

 

  (e) Clean all entrance door glass, including building directory glass, inside
and outside.

 

  (f) Clean all public telephone areas thoroughly.

 

Sidewalks and Plaza - Cleaning Company shall, through the Staff, police
(including minor sweeping as necessary) all sidewalks and plaza areas in
complex.

 

Parking Garage and Garage Elevator - Empty all trash containers and cigarette
ash receptacles. Replace liners in trash receptacles. Sweep elevator landings.
Clean debris from stairways and clean stair railings. Clean outside elevator cab
doors and elevator cab interior metal, wood and carpet. Clean elevator tracks.

 

IV. DETAILED SPECIFICATIONS - PERIODIC CLEANING

 

Entire Complex - with regard to the entire Premises, Cleaning Company shall,
through the Staff, shall:

 

  (a) Strip and wax floors as needed.

 

  (b) Clean lights, globes, diffusers and fixtures as required.

 

Exhibit E



--------------------------------------------------------------------------------

  (c) Dust down and damp wipe lobby and exit stairway walls as required, but not
less than once per month.

 

  (e) Rub down metal and other high-level bright work as required.

 

  (f) High dusting - See Article VI below.

 

  (g) Floor maintenance - See Article VII below.

 

Lavatories and Rest Rooms - with regard to the lavatories and restrooms,
Cleaning Company, through the Staff, shall:

 

  (a) Scrub, wash and polish all partitions, tile walls and enamel surfaces from
ceiling to floor as required, but not less than once each week using the proper
germicidal detergent solution.

 

  (b) Wash all lighting fixtures as required. Do all high dusting as needed to
maintain dust-free restroom stall partitions.

 

  (c) Clean and disinfect all floor drains as required. No acids shall be
permitted unless instructed by Owner.

 

  (d) Machine scrub flooring as required with approved germicidal detergent
solution.

 

Entrance Lobbies and Public Areas - with regard to the entrance lobbies and
public areas, Cleaning Company through the Staff shall:

 

  (a) Clean light fixtures (including globes), diffusers and other fixtures as
required to maintain a first-class appearance.

 

  (b) Remove hand marks from lobby and stairway walls as required.

 

  (c) Daily sweep and mop entire building trash area with a germicidal detergent
solution as required.

 

  (d) Machine scrub entire trash area and thoroughly rinse at least weekly.

 

  (e) Clean and polish metal and other miscellaneous high-level bright work as
required.

 

V. MISCELLANEOUS PERIODIC CLEANING

 

The following Miscellaneous periodic cleaning shall be performed by Cleaning
Company, through Staff, as required unless otherwise specified, but not less
than once each week or as hereinafter provided:

 

Office Areas and Corridors

 

  (a) Sweep all building stairways and dust rails and fire equipment. Mop as
required.

 

  (b) Wipe clean and polish all aluminum, chrome, stainless steel, brass and
other metal work, including trim and hardware, as required, using non-acid
polish.

 

  (c) Check elevators, stairways, office and utility doors on all floors for
general cleanliness as required, removing fingerprints, smudges, and other
marks. Clean exterior of all elevator doors of the Building as required.

 

  (d) If carpeted, remove spots and thoroughly clean all carpets in public
corridors as required.

 

  (e) Clean and sweep all vacant areas of the Premises at least once per week.

 

  (f) Clean all glass entrance doors as required.

 

  (g) Once per week, dust and wash all door louvers and other ventilating
louvers within reach.

 

  (h) Wash and remove all finger marks, ink stains, smudges, scuff marks and
other marks from metal partitions, sills, and all vertical surfaces, as
required.

 

  (i) All granite and/or travertine walls, elevator, stairway, office and
utility doors to be washed as required, using water or approved cleanser.

 

  (j) Dust and clean all baseboards, and any other fixtures or fittings in
public corridors, as required, but not less than once each week.

 

VI. HIGH DUSTING

 

Cleaning Company shall perform, through the Staff, all high dusting weekly
unless otherwise specified, including without limitation the following:

 

Office Areas

 

  (a) Vacuum and dust all pictures, frames, charts, graphs and similar wall
hangings not reached in nightly cleaning. Damp dust as required.

 

Exhibit E



--------------------------------------------------------------------------------

  (b) Vacuum and dust all vertical surfaces such as walls, partitions, doors,
bucks and ventilating louvers, grilles, high moldings, and other surfaces not
reached in nightly cleaning.

 

  (c) Dust monthly all overhead pipes, sprinklers, ventilating and air
conditioning louvers, ducts, high moldings and other high areas not reached in
nightly cleaning.

 

  (d) Dust all Venetian blinds and window frames as needed, including those
behind furniture.

 

  (e) Dust exteriors of lighting fixtures.

 

  (f) Vacuum and dust ceiling tiles around ventilators and clean air
conditioning diffusers weekly.

 

Public Areas

 

  (a) Thoroughly dust transoms and ledges high and low.

 

VII. FLOOR MAINTENANCE - TENANT AREAS

 

  (a) All tenant resilient tile flooring will be waxed nightly or as necessary
to maintain a highly polished surface, and strip wax build-up and buff as
needed. Spray-buff lobbies, corridors and hallways in tenant areas nightly.
Cleaning Company shall remove all ground-in heel marks and similar type scuffs
and stains using a low alkaline, non-injurious detergent for floor waxing
operations.

 

  (b) All carpeted floor areas will be vacuumed as necessary with portable
vacuums in areas which are not accessible with standard floor vacuums but are
easily visible to occupants (e.g. desk well, areas around planters and spaces
between furniture).

 

  (c) All carpeted floors will be vacuumed bi-monthly using a pile lifter to
remove embedded dirt and to restore pile to uniform upright condition. Heavy
traffic areas may require pile lifting more often, to maintain a presentable
carpet condition. All carpet edges will be vacuumed with an edging attachment.

 

  (d) Complete floor maintenance and initial waxing shall be provided prior to
move-in of all new tenants.

 

  (e) A non-staining polymer floor finish that provided a high degree of slip
prevention shall be used in all floor maintenance work.

 

  (f) All wax spills and splashes will be removed from baseboards, door jambs
and walls.

 

VIII.  BUILDING METAL AND MASONRY

 

  (a) Interior and exterior metal work, granite, masonry, store fronts (if
required to be maintained by Owner), and building foyer entrances (including
floor), if applicable, will be kept in clean condition. Such poultice cleaning
of masonry, as needed, will be performed by Cleaning Company.

 

  (b) Clean all exterior metal required to be maintained by Owner, whether store
or otherwise.

 

  (c) Inspect nightly the building’s facade and other areas of the exterior
facade for graffiti, spills, smudges, and, if found, clean with appropriate
materials. Any spill, smudge or graffiti that cannot be cleaned thoroughly
should be reported to the Property Manager.

 

  (d) Inspections of sidewalks and related areas will be made daily and any
spills will be cleaned with a sponge and appropriate cleaning material.

 

IX. DAY SERVICES - PORTERS AND MATRONS

 

Duties of Day Porters and/or Matrons: Day porters and/or matrons shall be
assigned to perform the following services and any additional duties as directed
by the Property Manager:

 

  1. Police entire lobby areas and plaza.

 

  2. Police and maintain escalators and elevator cabs, including floors, as
required. If carpeted, floors in elevator cabs to be vacuumed and spots to be
removed, as required.

 

  3. Police men’s and women’s lavatories on all floors, keeping them in clean
condition, as required, but not less than two (2) times a day, morning and
afternoon. Check and fill, as necessary, all toilet tissue, towel, sanitary
napkin and soap dispensers.

 

  4. Clean shower areas so that they are kept in a clean condition at all times.

 

  5. Police all vacant suites scheduled by the Property Manager, vacuum as
necessary.

 

  6. Service tenant areas not accessible to night cleaning crew as scheduled by
the Property Manager.

 

Exhibit E



--------------------------------------------------------------------------------

  7. Police (including minor sweeping as necessary) all entrance sidewalks and
plaza areas of the complex each day as required.

 

  8. Set out rain mats on rainy days; keep in clean condition. Mats are to be
stored horizontally.

 

  9. Keep entrance door glass and frames in clean condition.

 

  10. Clean and polish standpipes and sprinkler Siamese connections as
necessary.

 

  11. As directed by the Property Manager, equipment rooms, fan rooms and other
utility rooms shall be swept regularly, and mopped and waxed as required.

 

  12. Clean basement corridors and utility areas, including floors, walls,
ceilings, fixtures, and other areas. All such areas shall be kept in clean
condition to the satisfaction of the Property Manager.

 

  13. Clean all trash enclosures of debris about the trash containers. Sweep
daily or as needed to maintain a neat appearance.

 

  14. There will be a constant surveillance of public areas to ensure
cleanliness.

 

  15. Perform special cleaning needs of individual tenants as directed by the
Property Manager.

 

  16. Check and fill as necessary any sanitary napkin and/or tampon dispensers,
and collect coins from sanitary napkin dispensers in all ladies lavatories and
turn into the Property Manager when collected.

 

X. OTHER

 

  (a) Upon completion of the nightly duties, the Supervisor(s) will ensure that
all offices have been cleaned and left in a neat and orderly condition, all
lights have been turned off and all doors locked.

 

  (b) All Staff will be responsible for reporting to their respective Supervisor
(who will in turn notify the management office by the following business day) of
any item requiring the attention of the building engineering personnel including
but not limited to burned out lights, malfunctioning door hardware, plumbing
problems, broken electrical receptacles, etc.

 

  (c) On request, Cleaning Company shall perform an initial cleaning of all new
and reconstructed space prior to tenant occupancy. In such initial cleaning,
Cleaning Company shall:

 

  1. Remove all foreign materials such as sealants, from all surfaces such as
floors, metal enclosures, windows, window and door frames, partitions.

 

  2. Vacuum clean peripheral air conditioning units and their enclosures.

 

  3. Clean and wash all mechanical areas of the Premises as required.

 

  4. Remove to a designated area all debris and packing materials generated
after general contractor performs his final cleaning.

 

  5. Wash and wax resilient flooring prior to initial occupancy and retouch
after move in.

 

  6. Shampoo carpet prior to initial occupancy or when needed (after clean-up by
construction personnel), and retouch after move in.

 

  7. Provide initial cleaning of ceramic tile.

 

  8. Provide initial interior cleaning of all partition glass.

 

  9. Vacuum clean all carpeted areas.

 

  10. Clean up all toilets.

 

  (d) Upon notice from Property Manager or as needed to maintain cleanliness,
Cleaning Company shall clean carpet within tenant suites in the manner specified
by Property Manager (soil extraction, rotary, spin bonnet or any other method
developed by the industry) consistent with carpet manufacturer recommendations.

 

  (e) Upon notice from Manager, Cleaning Company shall clean all interior
windows and frames and exterior windows, spandrels and frames for additional
consideration at the rates established in a separate schedule in the Contract.

 

  (f) Cleaning Company may be authorized or required to perform exceptional work
not herein specified or construed. Such exceptional work shall be performed
pursuant to all other terms and conditions of the Contract except for additional
consideration as may be negotiated between Cleaning Company and Manager based
upon the applicable rate schedule established in the Contract.

 

Exhibit E



--------------------------------------------------------------------------------

EXHIBIT F

 

BUILDING SIGN LOCATION

 

LOGO [g8457434_2.jpg]

 

Exhibit F



--------------------------------------------------------------------------------

RIDER NO. 1

 

RULES AND REGULATIONS

 

1. Sidewalks, doorways, vestibules, halls, stairways and similar areas shall not
be obstructed by tenants or their officers, agents, servants, and employees, or
used for any purpose other than ingress and egress to and from the Premises and
for going from one part of the Building to another part of the Building.

 

2. Plumbing fixtures and appliances shall be used only for the purpose for which
constructed, and no sweepings, rubbish, rags, or other unsuitable material shall
be thrown or placed therein. The cost of repairing any stoppage or damage
resulting to any such fixtures or appliances from misuse on the part of a tenant
or such tenant’s officers, agents, servants, and employees shall be paid by such
tenant.

 

3. No signs, posters, advertisements, or notices shall be painted or affixed on
any of the windows or doors, or other part of the Building, except of such
color, size, and style, and in such places, as shall be first approved in
writing by the building manager. No nails, hooks, or screws shall be driven into
or inserted in any part of the Building, except by Building maintenance
personnel.

 

4. Directories will be placed by Landlord, at Landlord’s own expense, in the
lobby of the Building. No other directories shall be permitted.

 

5. The Premises shall not be used for conducting any barter, trade, or exchange
of goods or sale through promotional give-away gimmicks or any business
involving the sale of second-hand goods, insurance salvage stock, or fire sale
stock, and shall not be used for any auction or pawnshop business, any fire
sale, bankruptcy sale, going-out-of- business sale, moving sale, bulk sale, or
any other business which, because of merchandising methods or otherwise, would
tend to lower the first-class character of the Building.

 

6. Tenants shall not do anything, or permit anything to be done, in or about the
Building, or bring or keep anything therein, that will in any way increase the
possibility of fire or other casualty or obstruct or interfere with the rights
of, or otherwise injure or annoy, other tenants, or do anything in conflict with
the valid pertinent laws, rules, or regulations of any governmental authority.

 

7. Tenant shall not place a load upon any floor of the premises which exceeds to
floor load per square foot which such floor was designed to carry or which is
allowed by applicable building code. Landlord may prescribe the weight and
position of all safes and heavy installations which Tenant desires to place in
the premises so as properly to distribute the weight thereof. All damage done to
the Building by the improper placing of heavy items which overstress the floor
will be repaired at the sole expense of the Tenant.

 

8. A tenant shall notify the building manager when safes or other heavy
equipment are to be taken into or out of the Building. Moving of such items
shall be done under the supervision of the building manager, after receiving
written permission from him/her.

 

9. Corridor doors, when not in use, shall be kept closed.

 

10. All deliveries must be made via the service entrance and service elevators
during normal business hours or as otherwise directed or scheduled by Landlord.
Prior approval must be obtained from Landlord for any deliveries that must be
received after normal business hours.

 

11. Each tenant shall cooperate with building employees in keeping the premises
neat and clean.

 

12. Nothing shall be swept or thrown into the corridors, halls, elevator shafts,
or stairways. No birds, animals, or reptiles, or any other creatures, shall be
brought into or kept in or about the building.

 

13. Should a tenant require telegraphic, telephonic, annunciator, or any other
communication service, Landlord will direct the electricians and installers
where and how the wires are to be introduced and placed, and none shall be
introduced or placed except as Landlord shall direct.

 

14. Tenants shall not make or permit any improper noises in the Building, or
otherwise interfere in any way with other tenants or persons having business
with them.

 

15. No equipment of any kind shall be operated on the premises that could in any
way annoy any other tenant in the Building without written consent of Landlord.

 

16. Business machines and mechanical equipment belonging to Tenant which cause
noise and/or vibration that may be transmitted to the structure of the Building
or to any leased space so as to be objectionable to Landlord or any tenants in
the Building shall be placed and maintained by Tenant, at Tenant’s expense, in
setting of cork, rubber, or spring type noise and/or vibration eliminators
sufficient to eliminate vibration and/or noise.

 

17. Tenants shall not use or keep in the Building any inflammable or explosive
fluid or substance, or any illuminating material, unless it is battery powered,
UL approved.

 

18. Tenants employees or agents, or anyone else who desires to enter the
Building after normal business hours, may be required to provide appropriate
identification and sign in upon entry, and sign out upon

 

R-1

Page 1 of 2



--------------------------------------------------------------------------------

leaving, giving the location during such person’s stay and such person’s time of
arrival and departure, and shall otherwise comply with any reasonable access
control procedures as Landlord may from time to time institute.

 

19. Landlord has the right to evacuate the Building in event of emergency or
catastrophe.

 

20. If any governmental license or permit shall be required for the proper and
lawful conduct of Tenant’s business, Tenant, before occupying the Premises,
shall procure and maintain such license or permit and submit it for Landlord’s
inspection. Tenant shall at all times comply with the terms of any such license
or permit.

 

21. Landlord shall have the right, exercisable without notice and without
liability to any tenant, to change the name and street address of the Building.

 

22. Neither Tenant, nor any other person visiting the Building shall be
permitted to use tobacco products in the Building, Premises, or the Common
Areas.

 

23. Landlord reserves the right to rescind any of these Rules and Regulations
and make such other and further rules and regulations or modifications to these
rules and regulations.

 

R-1

Page 2 of 2



--------------------------------------------------------------------------------

RIDER NO. 2

 

EXTENSION OPTION

 

Tenant shall have the right to extend the original term of this Lease (the
“Original Term”) for one (1) period of five (5) years, (the “Extension Term”),
upon and subject to the following terms and conditions:

 

1. If Tenant so elects to extend the Term for the Extension Term, Tenant shall
give written notice thereof to Landlord no later than twelve (12) months prior
to the expiration of the Original Term. Following receipt of such written notice
by Landlord (but in no event earlier than twelve (12) months prior to the
expiration of the Original Term), Landlord and Tenant shall endeavor to agree
upon the Fair Market Value Rate (as defined in paragraph 3 hereof) within thirty
(30) days after the date of Tenant’s delivery of written notice electing to
extend the Term for the Extension Term. If Landlord and Tenant fail to agree
upon the Fair Market Value Rate by the expiration of such thirty (30) day
period, Tenant’s exercise shall be null and void. If Landlord and Tenant agree
upon such Fair Market Value Rate, this Lease, subject to the provisions of this
Rider No. 2, shall be automatically extended for the Extension Term with the
same force and effect as if the Extension Term had been originally included in
the Original Term, upon the same terms and conditions as in this Lease, except
that (a) the Base Rent shall be as set forth in paragraph 3 below, and (b) the
terms of the Lease relating to Landlord’s obligations to construct leasehold
improvements (including Exhibit C) shall be of no force or effect and Tenant
shall be deemed to accept the Premises in its “as is” condition, unless Landlord
and Tenant mutually agree upon an improvement or refurbishment allowance.

 

2. Tenant’s right to extend the Term for the Extension Term shall be of no force
or effect if either at the time of exercise of the extension option, in
question, or at the time of commencement of the Extension Term either (a) an
Event of Default then exists, or (b) Tenant (as opposed to any assignee or
subtenant) is not in occupancy of at least eighty-five percent (85%) of the
original Premises); provided, the number of square feet of Net Rentable Area of
the original Premises shall be automatically reduced for such calculation if
Landlord exercises its recapture right pursuant to Section 3.06 of this Lease.

 

3. Base Rent for the Premises shall be an amount equal to the Fair Market Value
Rate (as defined below), multiplied by the Net Rentable Area of the Premises.
For purposes hereof the “Fair Market Value Rate” means the fair market rental
rate per square foot of Net Rentable Area of the Premises (taking into account
the “as is” condition of the Premises, the adjustment of Base Year Operating
Costs to the calendar year that the Extension Term commences, all rent
concessions and inducements), for a comparable lease term to comparable tenants
for space of comparable size in comparable buildings with comparable quality of
finish out in the Austin, Texas suburban area, but in no event less than the
Base Rent and Tenant’s Operating Costs Payment payable during the last month of
the Original Term.

 

4. Upon the exercise by Tenant of its option in respect of the Extension Term,
the term “Term”, as otherwise defined and used in the Lease, shall mean the
Term, as extended for the Extension Term, and the term “Expiration Date”, as
otherwise defined and used in the Lease, shall mean the date of expiration of
the Extension Term.

 

5. Any termination, cancellation or surrender of this Lease shall terminate any
right of extension for the Extension Term in respect of the portion of the
Premises as to which this Lease is terminated, canceled or surrendered.

 

6. Time shall be of the essence with respect to the exercise by Tenant of its
option under this Rider No. 2.

 

R-2

Solo Page



--------------------------------------------------------------------------------

RIDER NO. 3

 

RIGHT OF FIRST OPPORTUNITY

 

1. If, but only if, Tenant has achieved and maintained a credit rating by
Standard & Poor's of “BBB-” or better, Tenant shall have a right of first
opportunity with respect to all portions of the Building that have been
previously leased and occupied by other tenants (the “Opportunity Space”) which
may be “available for rent” (as hereinafter defined), which right of first
opportunity shall be on the terms and conditions set forth below in this Rider
No. 3. Tenant shall not have any rights under this Rider No. 3 unless and until
it has notified Landlord that it has achieved the above-described credit rating
and provided evidence of such credit rating.

 

2. If, during the portion of the Term commencing on the Commencement Date and
ending on the date which is thirty-six (36) months prior to the Expiration Date
(which Expiration Date shall be extended once Tenant is irrevocably bound to
lease the Premises for an Extension Term pursuant to Rider No. 2 to this Lease),
any portion of the Opportunity Space becomes “available for rent” and Tenant has
achieved and maintained the credit rating described in Paragraph 1 above,
Landlord shall notify Tenant of the availability of such Opportunity Space
pursuant to a written notice (the “Opportunity Notice”), which Opportunity
Notice shall specify the portion of the Building that has become “available for
rent”, and the Base Rent per square foot of Net Rentable Area of the Opportunity
Space in question which Landlord has determined to be the Fair Market Value Rate
(as defined in Rider No. 2) for such Opportunity Space as of the date of the
applicable Opportunity Notice. Notwithstanding anything herein to the contrary,
Landlord’s determination of the Base Rent as set forth in the applicable
Opportunity Notice shall be conclusive and Tenant may not contest Landlord’s
determination of such Base Rent for the applicable Opportunity Space. Tenant
must elect to lease the Opportunity Space described in an Opportunity Notice
within ten (10) days following Tenant’s receipt of such Opportunity Notice, and
if Tenant fails to timely elect to lease any Opportunity Space, Tenant shall
have no further right with respect to such Opportunity Space pursuant to this
Rider No. 3; however, if Landlord leases Opportunity Space described in an
Opportunity Notice for which Tenant has elected not to exercise its right of
first opportunity and such Opportunity Space subsequently becomes “available for
rent” during the period described in the first sentence of this Paragraph 2,
Tenant shall have a right of first opportunity with respect to such Opportunity
Space pursuant to this Rider No. 3. Tenant agrees that if it exercises its right
of first opportunity described in this Rider No. 3 with respect to any
Opportunity Space, such exercise shall be irrevocable, and Tenant must lease all
of such Opportunity Space subject to such right of first opportunity described
in the applicable Opportunity Notice for the Base Rent described therein, in
which event Tenant’s Share of Operating Costs shall be adjusted pursuant to
Section 5.04 of this Lease and Tenant shall commence payment of Rent with
respect to the applicable Opportunity Space as of the date of Landlord's
delivery thereof to Tenant. For purposes of this Rider No. 3, Opportunity Space
shall be considered “available for rent” if such space has previously been
leased by Landlord, and such space either (a) becomes vacant and/or such space
is not subject to any expansion option, right of first opportunity or right of
first refusal granted to any tenant which has leased space in the Building that
was not previously leased and occupied by any tenant, or (b) the tenant leasing
such space or having any expansion option, right of first opportunity, right of
first refusal or extension option with respect thereto elects not to exercise
any such option. Tenant agrees that Landlord may send an Opportunity Notice to
Tenant for Opportunity Space at least twelve (12) months prior to the scheduled
expiration of the term of a lease for such space if either the tenant thereof
notifies Landlord of its intent to vacate such space or there are no remaining
extension options in such lease which may thereafter be exercisable by the
tenant thereof.

 

3. Tenant’s shall not have the right to exercise any right of first opportunity
pursuant to this Rider No. 3: (a) at any time Tenant (as opposed to any assignee
or subtenant other than an assignee or subtenant specifically described in
Section 8.03 of this Lease) does not lease and occupy at least eighty-five
percent (85%) of the total square footage of Net Rentable Area of the original
Premises; provided, the number of square feet of Net Rentable Area of the
original Premises shall be automatically reduced for such calculation if
Landlord exercises its recapture right pursuant to Section 3.06 of this Lease;
(b) an Event of Default has occurred and is outstanding under this Lease; or (c)
Tenant does not maintain the credit rating described in Paragraph I above.

 

4. Except as set forth in this Rider, the leasing of any Opportunity Space shall
be upon the same terms and conditions as are applicable to the original Premises
(and the Term applicable to the Opportunity Space shall expire on the Expiration
Date), other than the provisions of Exhibit C to this Lease.

 

R-3

Solo Page



--------------------------------------------------------------------------------

RIDER NO. 2

 

EXTENSION OPTION

 

Tenant shall have the right to extend the original term of this Lease (the
“Original Term”) for one (1) period of five (5) years, (the “Extension Term”),
upon and subject to the following terms and conditions:

 

1. If Tenant so elects to extend the Term for the Extension Term, Tenant shall
give written notice thereof to Landlord no later than twelve (12) months prior
to the expiration of the Original Term. Following receipt of such written notice
by Landlord (but in no event earlier than twelve (12) months prior to the
expiration of the Original Term), Landlord and Tenant shall endeavor to agree
upon the Fair Market Value Rate (as defined in paragraph 3 hereof) within thirty
(30) days after the date of Tenant’s delivery of written notice electing to
extend the Term for the Extension Term. If Landlord and Tenant fail to agree
upon the Fair Market Value Rate by the expiration of such thirty (30) day
period, Tenant’s exercise shall be null and void. If Landlord and Tenant agree
upon such Fair Market Value Rate, this Lease, subject to the provisions of this
Rider No. 2, shall be automatically extended for the Extension Term with the
same force and effect as if the Extension Term had been originally included in
the Original Term, upon the same terms and conditions as in this Lease, except
that (a) the Base Rent shall be as set forth in paragraph 3 below, and (b) the
terms of the Lease relating to Landlord’s obligations to construct leasehold
improvements (including Exhibit C) shall be of no force or effect and Tenant
shall be deemed to accept the Premises in its “as is” condition, unless Landlord
and Tenant mutually agree upon an improvement or refurbishment allowance.

 

2. Tenant’s right to extend the Term for the Extension Term shall be of no force
or effect if either at the time of exercise of the extension option, in
question, or at the time of commencement of the Extension Term either (a) an
Event of Default then exists, or (b) Tenant (as opposed to any assignee or
subtenant) is not in occupancy of at least eighty-five percent (85%) of the
original Premises).

 

3. Base Rent for the Premises shall be an amount equal to the Fair Market Value
Rate (as defined below), multiplied by the Net Rentable Area of the Premises.
For purposes hereof the “Fair Market Value Rate” means the fair market rental
rate per square foot of Net Rentable Area of the Premises (taking into account
the “as is” condition of the Premises, the adjustment of Base Year Operating
Costs to the calendar year that the Extension Term commences, all rent
concessions and inducements), for a comparable lease term to comparable tenants
for space of comparable size in comparable buildings with comparable quality of
finish out in the Austin, Texas suburban area, but in no event less than the
Base Rent and Tenant’s Operating Costs Payment payable during the last month of
the Original Term.

 

4. Upon the exercise by Tenant of its option in respect of the Extension Term,
the term “Term”, as otherwise defined and used in the Lease, shall mean the
Term, as extended for the Extension Term, and the term “Expiration Date”, as
otherwise defined and used in the Lease, shall mean the date of expiration of
the Extension Term.

 

5. Any termination, cancellation or surrender of this Lease shall terminate any
right of extension for the Extension Term in respect of the portion of the
Premises as to which this Lease is terminated, canceled or surrendered.

 

6. Time shall be of the essence with respect to the exercise by Tenant of its
option under this Rider No. 2.

 

R-2

Solo Page



--------------------------------------------------------------------------------

RIDER NO. 3

 

RIGHT OF FIRST OPPORTUNITY

 

1. If, but only if, Tenant has achieved and maintained a credit rating by
Standard & Poor’s of “BBB-” or better, Tenant shall have a right of first
opportunity with respect to all portions of the Building that have been
previously leased and occupied by other tenants (the “Opportunity Space”) which
may be “available for rent” (as hereinafter defined), which right of first
opportunity shall be on the terms and conditions set forth below in this Rider
No. 3. Tenant shall not have any rights under this Rider No. 3 unless and until
it has notified Landlord that it has achieved the above-described credit rating
and provided evidence of such credit rating.

 

2. If, during the portion of the Term commencing on the Commencement Date and
ending on the date which is thirty-six (36) months prior to the Expiration Date
(which Expiration Date shall be extended once Tenant is irrevocably bound to
lease the Premises for an Extension Term pursuant to Rider No. 2 to this Lease),
any portion of the Opportunity Space becomes “available for rent” and Tenant has
achieved and maintained the credit rating described in Paragraph 1 above,
Landlord shall notify Tenant of the availability of such Opportunity Space
pursuant to a written notice (the “Opportunity Notice”), which Opportunity
Notice shall specify the portion of the Building that has become “available for
rent”, and the Base Rent per square foot of Net Rentable Area of the Opportunity
Space in question which Landlord has determined to be the Fair Market Value Rate
(as defined in Rider No. 2) for such Opportunity Space as of the date of the
applicable Opportunity Notice. Notwithstanding anything herein to the contrary,
Landlord’s determination of the Base Rent as set forth in the applicable
Opportunity Notice shall be conclusive and Tenant may not contest Landlord’s
determination of such Base Rent for the applicable Opportunity Space. Tenant
must elect to lease the Opportunity Space described in an Opportunity Notice
within ten (10) days following Tenant’s receipt of such Opportunity Notice, and
if Tenant fails to timely elect to lease any Opportunity Space, Tenant shall
have no further right with respect to such Opportunity Space pursuant to this
Rider No. 3; however, if Landlord leases Opportunity Space described in an
Opportunity Notice for which Tenant has elected not to exercise its right of
first opportunity and such Opportunity Space subsequently becomes “available for
rent” during the period described in the first sentence of this Paragraph 2,
Tenant shall have a right of first opportunity with respect to such Opportunity
Space pursuant to this Rider No. 3. Tenant agrees that if it exercises its right
of first opportunity described in this Rider No. 3 with respect to any
Opportunity Space, such exercise shall be irrevocable, and Tenant must lease all
of such Opportunity Space subject to such right of first opportunity described
in the applicable Opportunity Notice for the Base Rent described therein, in
which event Tenant’s Share of Operating Costs shall be adjusted pursuant to
Section 5.04 of this Lease and Tenant shall commence payment of Rent with
respect to the applicable Opportunity Space as of the date of Landlord’s
delivery thereof to Tenant. For purposes of this Rider No. 3, Opportunity Space
shall be considered “available for rent” if such space has previously been
leased by Landlord, and such space either (a) becomes vacant and/or such space
is not subject to any expansion option, right of first opportunity or right of
first refusal granted to any tenant which has leased space in the Building that
was not previously leased and occupied by any tenant, or (b) the tenant leasing
such space or having any expansion option, right of first opportunity, right of
first refusal or extension option with respect thereto elects not to exercise
any such option. Tenant agrees that Landlord may send an Opportunity Notice to
Tenant for Opportunity Space at least twelve (12) months prior to the scheduled
expiration of the term of a lease for such space if either the tenant thereof
notifies Landlord of its intent to vacate such space or there are no remaining
extension options in such lease which may thereafter be exercisable by the
tenant thereof.

 

3. Tenant’s shall not have the right to exercise any right of first opportunity
pursuant to this Rider No. 3: (a) at any time Tenant (as opposed to any assignee
or subtenant other than an assignee or subtenant specifically described in
Section 8.03 of this Lease) does not lease and occupy at least eighty-five
percent (85%) of the total square footage of Net Rentable Area of the original
Premises; (b) an Event of Default has occurred and is outstanding under this
Lease; or (c) Tenant does not maintain the credit rating described in Paragraph
1 above.

 

4. Except as set forth in this Rider, the leasing of any Opportunity Space shall
be upon the same terms and conditions as are applicable to the original Premises
(and the Term applicable to the Opportunity Space shall expire on the Expiration
Date), other than the provisions of Exhibit C to this Lease.

 

R-3

Solo Page